Exhibit 10.1

Execution Copy

REVOLVING CREDIT

AND

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

WITH

SYPRIS SOLUTIONS, INC.,

SYPRIS TECHNOLOGIES, INC.,

SYPRIS ELECTRONICS, LLC,

SYPRIS DATA SYSTEMS, INC.,

SYPRIS TECHNOLOGIES MARION, LLC,

SYPRIS TECHNOLOGIES KENTON, INC.,

SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC

(BORROWERS)

Dated as of May 12, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I

  DEFINITIONS.      1      1.1.      Accounting Terms      1      1.2.     
General Terms      1      1.3.      Uniform Commercial Code Terms      30     
1.4.      Certain Matters of Construction      30   

II

  ADVANCES, PAYMENTS.      31      2.1.      Revolving Advances      31     
2.2.      Procedure for Revolving Advances Borrowing      32      2.3.     
Disbursement of Advance Proceeds      34      2.4.      Amortizing Tranche of
Formula Amount      35      2.5.      Maximum Advances      35      2.6.     
Repayment of Advances      35      2.7.      Repayment of Excess Advances     
35      2.8.      Statement of Account      36      2.9.      Letters of Credit
     36      2.10.      Issuance of Letters of Credit      36      2.11.     
Requirements For Issuance of Letters of Credit      37      2.12.     
Disbursements, Reimbursement      37      2.13.      Repayment of Participation
Advances      38      2.14.      Documentation      39      2.15.     
Determination to Honor Drawing Request      39      2.16.      Nature of
Participation and Reimbursement Obligations      39      2.17.      Indemnity   
  41      2.18.      Liability for Acts and Omissions      41      2.19.     
Additional Payments      42      2.20.      Manner of Borrowing and Payment     
42      2.21.      Mandatory Prepayments; Cash Collateral      44      2.22.
     Use of Proceeds      45      2.23.      Defaulting Lender      45     
2.24.      Increase of the Maximum Revolving Advance Amount      46   

III

  INTEREST AND FEES.      47      3.1.      Interest      47      3.2.     
Letter of Credit Fees      47      3.3.      Facility Fee      48      3.4.     
Fee Letter      48      3.5.      Computation of Interest and Fees      48     
3.6.      Maximum Charges      48      3.7.      Increased Costs      48     
3.8.      Basis For Determining Interest Rate Inadequate or Unfair      49     
3.9.      Capital Adequacy      50      3.10.      Gross Up for Taxes      50   
  3.11.      Withholding Tax Exemption      51      3.12.      FATCA      52   

 

i



--------------------------------------------------------------------------------

IV

  COLLATERAL: GENERAL TERMS      52      4.1.      Security Interest in the
Collateral      52      4.2.      Perfection of Security Interest      52     
4.3.      Disposition of Collateral      53      4.4.      Preservation of
Collateral      53      4.5.      Ownership of Collateral      53      4.6.     
Defense of Agent’s and Lenders’ Interests      54      4.7.      Books and
Records      54      4.8.      Deleted      54      4.9.      Compliance with
Laws      55      4.10.      Inspection of Premises      55      4.11.     
Insurance      55      4.12.      Failure to Pay Insurance      57      4.13.
     Payment of Taxes      57      4.14.      Payment of Leasehold Obligations
     57      4.15.      Receivables      57      4.16.      Inventory      62   
  4.17.      Maintenance of Equipment      62      4.18.      Exculpation of
Liability      62      4.19.      Environmental Matters      62      4.20.     
Financing Statements      64   

V

  REPRESENTATIONS AND WARRANTIES.      64      5.1.      Authority      64     
5.2.      Formation, Qualification, Equity Interests, Subsidiaries      65     
5.3.      Survival of Representations and Warranties      65      5.4.      Tax
Returns      66      5.5.      Financial Statements      66      5.6.     
Entity Names      66      5.7.      O.S.H.A. and Environmental Compliance     
66      5.8.      Solvency; No Litigation, Violation, Indebtedness or Default   
  67      5.9.      Patents, Trademarks, Copyrights and Licenses      68     
5.10.      Licenses and Permits      69      5.11.      Default of Indebtedness
     69      5.12.      No Contract Defaults      69      5.13.      No
Burdensome Restrictions      69      5.14.      No Labor Disputes      69     
5.15.      Margin Regulations      69      5.16.      Investment Company Act   
  70      5.17.      Disclosure      70      5.18.      Conflicting Agreements
     70      5.19.      Application of Certain Laws and Regulations      70     
5.20.      Business and Property of Borrowers      70      5.21.      Section 20
Subsidiaries      70      5.22.      Anti-Terrorism Laws      70      5.23.     
Trading with the Enemy      71   

 

ii



--------------------------------------------------------------------------------

VI

  AFFIRMATIVE COVENANTS.      71      6.1.      Payment of Fees      71     
6.2.      Conduct of Business and Maintenance of Existence and Assets      71   
  6.3.      Violations      72      6.4.      Government Receivables      72   
  6.5.      Fixed Charge Coverage Ratio      72      6.6.      Execution of
Supplemental Instruments      72      6.7.      Payment of Indebtedness      72
     6.8.      Standards of Financial Statements      73   

VII

  NEGATIVE COVENANTS.      73      7.1.      Merger, Consolidation, Acquisition
and Sale of Assets      73      7.2.      Creation of Liens      73      7.3.
     Guarantees      73      7.4.      Investments      73      7.5.      Loans
     73      7.6.      Deleted      74      7.7.      Dividends      74     
7.8.      Indebtedness      74      7.9.      Nature of Business      74     
7.10.      Transactions with Affiliates      74      7.11.      Leases      75
     7.12.      Subsidiaries      75      7.13.      Fiscal Year and Accounting
Changes      75      7.14.      Pledge of Credit      75      7.15.     
Amendment of Articles of Incorporation, By-Laws, Certificate of Formation,
Operating Agreement; Change of Name      75      7.16.      Compliance with
ERISA      75      7.17.      Prepayment of Indebtedness      76      7.18.     
Anti-Terrorism Laws      76      7.19.      Membership/Partnership Interests   
  76      7.20.      Trading with the Enemy Act      77   

VIII

  CONDITIONS PRECEDENT.      77      8.1.      Conditions to Initial Advances   
  77      8.2.      Conditions to Each Advance      80   

IX

  INFORMATION AS TO BORROWERS.      80      9.1.      Disclosure of Material
Matters      81      9.2.      Schedules      81      9.3.      Environmental
Reports      81      9.4.      Litigation      81      9.5.      Material
Occurrences      81      9.6.      Government Receivables      82      9.7.     
Annual Financial Statements      82      9.8.      Quarterly Financial
Statements      82      9.9.      Monthly Financial Statements      83     
9.10.      Other Reports      83   

 

iii



--------------------------------------------------------------------------------

  9.11.      Additional Information      83      9.12.      Projected Operating
Budget      83      9.13.      Variances From Operating Budget      84     
9.14.      Notice of Suits, Adverse Events      84      9.15.      ERISA Notices
and Requests      84      9.16.      Additional Documents      85      9.17.
     Availability Calculation      85   

X

  EVENTS OF DEFAULT.      85      10.1.      Nonpayment      85      10.2.     
Breach of Representation      85      10.3.      Financial Information      85
     10.4.      Judicial Actions      85      10.5.      Noncompliance      85
     10.6.      Judgments      85      10.7.      Bankruptcy      86      10.8.
     Inability to Pay      86      10.9.      Deleted      86      10.10.     
Material Adverse Effect      86      10.11.      Lien Priority      86     
10.12.      Cross Default      86      10.13.      Change of Control      86   
  10.14.      Invalidity      86      10.15.      Deleted      86      10.16.
     Seizures      86      10.17.      Operations      87      10.18.     
Pension Plans      87   

XI

  LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.      87      11.1.      Rights and
Remedies      87      11.2.      Agent’s Discretion      89      11.3.     
Setoff      89      11.4.      Rights and Remedies not Exclusive      89     
11.5.      Appointment of Receiver      89      11.6.      Allocation of
Payments After Event of Default      90   

XII

  WAIVERS AND JUDICIAL PROCEEDINGS.      91      12.1.      Waiver of Notice   
  91      12.2.      Delay      91      12.3.      Jury Waiver      91   

XIII

  EFFECTIVE DATE AND TERMINATION.      91      13.1.      Term      91     
13.2.      Termination      91   

XIV

  REGARDING AGENT.      92      14.1.      Appointment      92      14.2.     
Nature of Duties      92      14.3.      Lack of Reliance on Agent and
Resignation      93   

 

iv



--------------------------------------------------------------------------------

  14.4.      Certain Rights of Agent      93      14.5.      Reliance      93   
  14.6.      Notice of Default      94      14.7.      Indemnification      94
     14.8.      Agent in its Individual Capacity      94      14.9.     
Delivery of Documents      94      14.10.      Borrowers’ Undertaking to Agent
     94      14.11.      No Reliance on Agent’s Customer Identification Program
     95      14.12.      Other Agreements      95    XV   BORROWING AGENCY.     
95      15.1.      Borrowing Agency Provisions      95      15.2.      Waiver of
Subrogation      96      15.3.      Cross Guaranty      96      15.4.     
Subordination      96    XVI   MISCELLANEOUS      97      16.1.      Governing
Law      97      16.2.      Entire Understanding      98      16.3.     
Successors and Assigns; Participations; New Lenders      100      16.4.     
Application of Payments      102      16.5.      Indemnity      102      16.6.
     Notice      103      16.7.      Survival      104      16.8.     
Severability      104      16.9.      Expenses      105      16.10.     
Injunctive Relief      105      16.11.      Consequential Damages      105     
16.12.      Captions      105      16.13.      Counterparts; Facsimile
Signatures      105      16.14.      Construction      105      16.15.     
Confidentiality; Sharing Information      106      16.16.      Publicity     
106      16.17.      Certifications From Banks and Participants; US PATRIOT Act
     106   

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

  

Exhibit 1.2

   Borrowing Base Certificate

Exhibit 2.1(a)

   Revolving Credit Note

Exhibit 5.5(a)

   Financial Projections

Exhibit 4.15(j)

   US Assignment

Exhibit 16.3

   Commitment Transfer Supplement

Schedules

  

Schedule 1.2(a)

   Permitted Encumbrances

Schedule 4.5(a)

   Real Property; Mortgaged Real Property; Owned Real Property

Schedule 4.5(b)(i)

   Third-Party Warehouse and Processor Locations

Schedule 4.5(b)(iv)

   Other Places of Business

Schedule 4.11

   Insurance

Schedule 4.15(h)

   Deposit and Investment Accounts

Schedule 4.15(j)

   Government Contracts

Schedule 5.1

   Consents

Schedule 5.2(a)

   States of Qualification and Good Standing

Schedule 5.2(b)

   Equity Interests; Subsidiaries

Schedule 5.4

   Federal Tax Identification Number

Schedule 5.6

   Prior Names

Schedule 5.8(b)

   Litigation

Schedule 5.8(d)

   ERISA Plans

Schedule 5.9

   Intellectual Property, Source Code Escrow Agreements

Schedule 5.10

   Licenses and Permits

Schedule 5.12

   Material Contracts

Schedule 5.14

   Labor Disputes

Schedule 7.3

   Guarantees

 

vi



--------------------------------------------------------------------------------

REVOLVING CREDIT AND SECURITY AGREEMENT

Revolving Credit and Security Agreement dated as of May 12, 2011 among SYPRIS
SOLUTIONS, INC., a corporation organized under the laws of the State of Delaware
(“Holdings”), SYPRIS TECHNOLOGIES, INC., a corporation organized under the laws
of the State of Delaware (“Technologies”), SYPRIS ELECTRONICS, LLC, a limited
liability company formed under the laws of the State of Delaware
(“Electronics”), SYPRIS DATA SYSTEMS, INC., a corporation organized under the
laws of the State of Delaware (“Data Systems”), SYPRIS TECHNOLOGIES MARION, LLC,
a limited liability company formed under the laws of the State of Delaware
(“Marion”), SYPRIS TECHNOLOGIES KENTON, INC., a corporation organized under the
laws of the State of Delaware (“Kenton”), SYPRIS TECHNOLOGIES MEXICAN HOLDINGS,
LLC, a limited liability company formed under the laws of the State of Delaware
(“Mexican Holdings”) (Holdings, Technologies, Electronics, Data Systems, Marion,
Kenton, and Mexican Holdings, each a “Borrower”, and collectively the
“Borrowers”), the financial institutions which are now or which hereafter become
a party hereto (each a “Lender”, and collectively, the “Lenders”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

I DEFINITIONS.

1.1. Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Holdings and its Subsidiaries for the fiscal
year ended December 31, 2010.

1.2. General Terms. For purposes of this Agreement the following terms shall
have the following meanings:

“Account Control Notice” shall have the meaning set forth in
Section 4.15(h)(ii).

“Advance Rates” shall mean, collectively, each of the percentages identified in
Section 2.1(a)(y).

“Advances” shall mean and include the Revolving Advances and Letters of Credit.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Equity Interests having ordinary voting power for the
election of directors of such



--------------------------------------------------------------------------------

Person or other Persons performing similar functions for any such Person, or
(y) to direct or cause the direction of the management and policies of such
Person whether by ownership of Equity Interests, contract or otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus 1/2 of 1% and (iii) the Daily LIBOR Rate plus
1%. For purposes of this definition, “Daily LIBOR Rate” shall mean, for any day,
the rate per annum determined by Agent by dividing (x) the Published Rate by
(y) a number equal to 1.00 minus the percentage prescribed by the Federal
Reserve for determining the maximum reserve requirements with respect to any
eurocurrency funding by banks on such day. For the purposes of this definition,
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).

“Amortizing Tranche” shall mean the portion of the Formula Amount calculated in
accordance with Section 2.1(a)(y)(vi)(A).

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable local, state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

“Applicable Margin” shall mean, commencing as of the Closing Date, (i) for
Revolving Advances, 2.25% per annum for Eurodollar Rate Loans and 0.50% per
annum for Domestic Rate Loans, and (ii) for the Facility Fee, 0.375% per annum.
Thereafter, effective as of November 12, 2011 (based upon an Availability
Calculation for the fiscal quarter ending September 30, 2011), and thereafter
upon receipt of an Availability Calculation for each subsequent fiscal quarter
(each day of such delivery, an “Adjustment Date”), the Applicable Margin for
each Revolving Advance and the Facility Fee shall be adjusted, if necessary, to
the applicable percent per annum set forth in the pricing table set forth below
corresponding to the Average Availability of Borrowers during the fiscal quarter
ending immediately prior to the applicable Adjustment Date:

 

2



--------------------------------------------------------------------------------

Average Availability

   “Eurodollar Rate
Loan Applicable
Margin”     “Domestic Rate
Loan Applicable
Margin”     “Facility Fee
Applicable Margin”  

> $25,000,000

     2.00 %      0.25 %      0.50 % 

< $25,000,000 but > $10,000,000

     2.25 %      0 50 %      0.375 % 

< $10,000,000

     2.50 %      0.75 %      0.25 % 

If Borrowing Agent shall fail to deliver an Availability Calculation for any
fiscal quarter on or before the fifth (5th) Business Day of the following fiscal
quarter, each Applicable Margin shall be conclusively presumed to equal the
highest Applicable Margin specified in the pricing table set forth above until
the date of delivery of such Availability Calculation, at which time the rate
will be adjusted prospectively based upon the Average Availability reflected in
such Availability Calculation.

No downward adjustment of any Applicable Margin shall occur if, at the time such
downward adjustment would otherwise be made, there shall exist any Event of
Default, provided that such downward adjustment shall be made on the first
(1st) day of the month after the date on which the applicable Event of Default
shall have been waived by Agent in writing. During any period which an Event of
Default exists, the Applicable Margin(s) shall adjust to the highest Applicable
Margin(s) set forth above at the option of Agent or at the direction of Required
Lenders.

If the Agent reasonably determines that (a) the Availability Calculation as of
any applicable date was inaccurate or otherwise is not consistent with Agent’s
calculation of Average Availability, which calculation of Agent shall control in
the event of any inconsistency, and (b) Agent’s determination of the Average
Availability would have resulted in different pricing for any period, then
(y) if Agent’s determination of the Average Availability would have resulted in
higher pricing for such period, Borrowers shall automatically and retroactively
be obligated to pay to the Agent, promptly upon demand by the Agent, an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period; and (z) if Agent’s determination of the Average Availability would have
resulted in lower pricing for such period, Agent and Lenders shall have no
obligation to repay any interest or fees to Borrowers under any circumstance,
and Borrowers’ sole remedy with respect to such overpayment shall be to receive
a credit against interest subsequently due to Lenders in the amount of the
overpayment.

“Arvin” shall mean Meritor, Inc., an Indiana corporation.

“Authority” shall have the meaning set forth in Section 4.19(d).

“Availability Calculation” shall mean a calculation by Borrowing Agent of the
Average Availability of Borrowers using Agent’s on-line Collateral monitoring
system and including a

 

3



--------------------------------------------------------------------------------

schedule of the amount owing to Borrowers’ trade creditors which are sixty
(60) days or more past due as of the end of such quarter, executed by a
Responsible Officer and delivered to the Agent, appropriately completed, by
which such Responsible Officer shall certify to Agent the Average Availability
and calculation thereof as of the date of such certificate.

“Average Availability” shall mean, for any fiscal quarter, an amount equal to
(a) the daily average (as of the end of each Business Day) during such fiscal
quarter of the lesser of (i) the Formula Amount minus the outstanding amount of
the Revolving Advances, or (ii) the Maximum Revolving Advance Amount minus the
Maximum Undrawn Amount of all Letters of Credit minus the outstanding amount of
the Revolving Advances, minus (b) all amounts owing to Borrowers’ trade
creditors which are sixty (60) days or more past due as of the end of such
fiscal quarter.

“Bankruptcy Code” shall mean title 11 of the United States Code or any similar
legislation in effect from time to time.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Benefited Lender” shall have the meaning set forth in Section 2.20(d).

“Blocked Account Agreement” shall have the meaning set forth in
Section 4.15(h)(ii).

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)(i).

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h)(i).

“Blocked Person” shall have the meaning set forth in Section 5.22(b).

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons, and any Person that shall join this Agreement as a Borrower hereunder.

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.

“Borrowing Agent” shall mean Holdings.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by a Responsible Officer and delivered to the
Agent, appropriately completed, by which such Responsible Officer shall certify
to Agent the Formula Amount and calculation thereof as of the date of such
certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East

 

4



--------------------------------------------------------------------------------

Brunswick, New Jersey and, if the applicable Business Day relates to any
Eurodollar Rate Loans, such day must also be a day on which dealings are carried
on in the London interbank market.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one (1) year,
including the total principal portion of Capitalized Lease Obligations, which,
in accordance with GAAP, would be classified as capital expenditures.

“Capitalized Lease Obligation” shall mean any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Dominion Period” shall mean any period commencing upon the occurrence of a
Triggering Event and ending upon the occurrence of a related Satisfaction Event.

“CCR” shall have the meaning set forth in Section 4.15(j)(iv).

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change of Control” shall mean (a) any merger or consolidation of or with any
Borrower or sale of all or substantially all of the property or assets of any
Borrower (other than Marion or Kenton in accordance with the terms hereof) or
any of their respective Subsidiaries, provided that the merger of one (1) or
more Borrowers into or with a Borrower shall not constitute a Change of Control
so long as (i) Agent is provided prior written notice of such merger,
(ii) Borrowing Agent delivers to Agent such documentation as Agent shall
reasonably request with respect to such merger, and (iii) the surviving Borrower
delivers such assumption or other agreements with respect to the Obligations and
Liens on the Collateral as Agent shall reasonably require, if any, or (b) that
any Person, together with its Affiliates, acquires Equity Interests in Holdings
in one or more transactions such that they collectively own or control, directly
or indirectly, greater than 50% of the Equity Interests of Holdings, or (c) that
Holdings ceases to own, directly or indirectly, and control 100% of the
outstanding Equity Interests of (i) each of the other Borrowers and (ii) each of
its Subsidiaries.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, Liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of their respective Subsidiaries.

“Closing Date” shall mean the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean and include:

(a) all Receivables other than Excluded Receivables;

(b) all Equipment;

(c) all General Intangibles;

(d) all Inventory;

(e) all Investment Property;

(f) all Mortgaged Real Property;

(g) all Subsidiary Stock;

(h) the Leasehold Interests;

(i) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, documents of title, chattel paper (including electronic
chattel paper), warehouse receipts, deposit accounts, accounts, letters of
credit and money; (vi) all commercial tort claims (whether now existing or
hereafter arising); (vii) if and when obtained by any Borrower, all real and
personal property of third parties in which it has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) any
other goods, personal property or Real Property now owned or hereafter acquired
in which any Borrower has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Borrower;

(j) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
Paragraph; and

 

6



--------------------------------------------------------------------------------

(k) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), (i) and
(j) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

“Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent which is executed in favor of Agent by (a) a Person
who owns or occupies premises at which any Collateral may be located from time
to time and by which such Person shall waive or subordinate lien rights and
authorize Agent from time to time to enter upon the premises to access, inspect
or remove the Collateral from such premises or to use such premises to store or
dispose of such Collateral, or (b) a Person who has possession, custody or
control of Collateral and by which such Person shall waive Lien rights and agree
to grant Agent access to the Collateral upon request and to follow the
instructions of Agent with respect to the disposition of such Collateral.

“Collection Accounts” shall have the meaning set forth in Section 4.15(h)(i).

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d).

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3, properly completed and otherwise in form and substance satisfactory to
Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

“Compliance Certificate” shall mean a compliance certificate to be signed by a
Responsible Officer, which shall state that, based on an examination sufficient
to permit such Responsible Officer to make an informed statement, no Default or
Event of Default exists, or if such is not the case, specifying such Default or
Event of Default, its nature, when it occurred, whether it is continuing and the
steps being taken by Borrowers with respect to such default and, such
certificate shall have appended thereto the calculation of the Fixed Charge
Coverage Ratio (which during a Cash Dominion Period shall be calculated as of
each month-end on a trailing twelve (12) month basis, and, at all other times,
as of each quarter-end on a trailing four (4) quarters basis), and calculations
evidencing compliance with Sections 7.4 and 7.7 to the extent applicable.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any business or
necessary (including to avoid a conflict or breach under any agreement,
instrument, other document, license, permit or other authorization) for the
execution, delivery or performance of this Agreement, the Other Documents,
including any Consents required under all applicable federal, state or other
Applicable Law.

 

7



--------------------------------------------------------------------------------

“Consigned Inventory” shall mean Inventory that is in the possession of another
Person on a consignment, sale or return, processing, or other basis that does
not constitute a final sale and acceptance of such Inventory.

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.11(b).

“Dana” shall mean Dana Holding Corporation, a Delaware corporation.

“Deemed Credit Request” shall have the meaning set forth in Section 2.2(b).

“Default” shall mean an event, circumstance, default, or condition which, with
the giving of notice or passage of time or both, would constitute an Event of
Default.

“Default Rate” shall have the meaning set forth in Section 3.1(c).

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a).

“Designated Lender” shall have the meaning set forth in Section 16.2(c).

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of a Person
that is organized under the laws of any state of the United States or the
District of Columbia (other than an indirect Subsidiary of a Person which is a
direct or indirect Subsidiary of another Subsidiary which is not organized under
such laws).

“Drawing Date” shall have the meaning set forth in Section 2.12(b).

“Earnings Before Interest and Taxes” shall mean for any period, for Holdings and
its Subsidiaries on a Consolidated Basis, the sum of (a) net income (or loss)
(excluding extraordinary items and income (or loss) from discontinued
operations), plus (b) all interest expense, plus (c) all charges against income
for federal, state and local taxes, all for the same period.

 

8



--------------------------------------------------------------------------------

“EBITDA” shall mean for any period, for Holdings and its Subsidiaries on a
Consolidated Basis, the sum of (a) Earnings Before Interest and Taxes, plus
(b) depreciation expenses, plus (c) amortization expenses, plus (d) all non-cash
charges or expenses reflected in net income (other than write-downs of
Collateral), including non-cash stock compensation expense, plus or minus
(e) non-cash translation gains and losses due to changes in foreign currency
exchange rates, plus (f) non-cash impairment of long-lived assets, goodwill, and
intangibles, plus (g) to the extent approved by Agent in its Permitted
Discretion, all restructuring charges reflected in net income and not otherwise
added back in the calculation of Earnings Before Interest and Taxes including,
reasonable expenses related to the closure of facilities, non-cash reserves,
non-recurring charges, and severance expenses, all for the same period.

“Eligible Equipment” shall mean all of Borrower’s Equipment located in the
United States, other than that of Marion and Kenton, which is free and clear of
all Liens.

“Eligible Finished Goods Inventory” shall mean and include finished goods
Inventory, with respect to each Borrower, valued at the lower of cost or market,
determined on a first-in-first-out basis, which is not, in Agent’s Permitted
Discretion, excess, obsolete, slow moving or unmerchantable and which Agent
shall not deem ineligible Inventory, based on such considerations as Agent may
from time to time deem appropriate in its Permitted Discretion, including
whether the Inventory is subject to a perfected, first priority security
interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance). Agent shall use reasonable efforts to provide Borrowing Agent with
a written explanation of such considerations within five (5) days after such
Inventory is deemed ineligible; provided that the failure of Agent to provide
such a written explanation shall not result in such Inventory being deemed
eligible. In addition, Inventory shall not be Eligible Finished Goods Inventory
if it (a) does not conform to all standards imposed by any Governmental Body
which has regulatory authority over such goods or the use or sale thereof,
(b) constitutes Consigned Inventory, (c) is the subject of an Intellectual
Property Claim, (d) is subject to a License Agreement or other agreement that in
any material respect limits, conditions or restricts any Borrower’s or Agent’s
right to sell or otherwise dispose of such Inventory, unless Agent is a party to
a Licensor/Agent Agreement with the Licensor under such License Agreement,
(e) is situated at a location that is not Owned Real Property, unless there is a
Collateral Access Agreement in effect or a rent reserve has been established by
Agent with respect thereto, or (f) it is located outside the continental United
States. Eligible Finished Goods Inventory shall not include Inventory in-transit
or Inventory being acquired pursuant to a trade Letter of Credit to the extent
such trade Letter of Credit remains outstanding.

“Eligible Government Receivable” shall have the meaning provided in the
definition of “Eligible Receivables”.

“Eligible Inventory” shall mean collectively Eligible Finished Goods Inventory,
Eligible Work-In-Process Inventory, and Eligible Raw Material Inventory.

“Eligible Raw Materials Inventory” shall mean and include raw materials
Inventory with respect to each Borrower, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
Permitted Discretion, excess, obsolete, slow moving or unmerchantable and which
Agent shall not deem ineligible Inventory, based on such considerations as Agent
may from time to time deem appropriate in its Permitted Discretion,

 

9



--------------------------------------------------------------------------------

including whether the Inventory is subject to a perfected, first priority
security interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance). Agent shall use reasonable efforts to provide Borrowing Agent with
a written explanation of such considerations within five (5) days after such
Inventory is deemed ineligible; provided that the failure of Agent to provide
such a written explanation shall not result in such Inventory being deemed
eligible. In addition, Inventory shall not be Eligible Raw Materials Inventory
if it (a) does not conform to all standards imposed by any Governmental Body
which has regulatory authority over such goods or the use or sale thereof,
(b) constitutes Consigned Inventory, (c) is the subject of an Intellectual
Property Claim; (d) is subject to a License Agreement or other agreement that in
any material respect limits, conditions or restricts any Borrower’s or Agent’s
right to sell or otherwise dispose of such Inventory, unless Agent is a party to
a Licensor/Agent Agreement with the Licensor under such License Agreement;
(e) is situated at a location that is not Owned Real Property, unless there is a
Collateral Access Agreement in effect or a rent reserve has been established by
Agent with respect thereto, (f) is located outside the continental United
States. Eligible Raw Materials Inventory shall not include Inventory in-transit
or Inventory being acquired pursuant to a trade Letter of Credit to the extent
such trade Letter of Credit remains outstanding.

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate, in its Permitted Discretion. Agent shall use reasonable efforts to
provide Borrowing Agent with a written explanation of such considerations within
five (5) days after such Inventory is deemed ineligible; provided that the
failure of Agent to provide such a written explanation shall not result in such
Receivable being deemed eligible. A Receivable shall not be deemed eligible
unless such Receivable is subject to Agent’s first priority perfected security
interest and no other Lien (other than Permitted Encumbrances), and is evidenced
by an invoice or other documentary evidence reasonably satisfactory to Agent. In
addition, no Receivable shall be an Eligible Receivable if:

(a) it arises out of a sale made by any Borrower to an Affiliate of any Borrower
or to a Person controlled by an Affiliate of any Borrower;

(b) it is due or unpaid more than one hundred twenty (120) days after the
original invoice date; provided that each Receivable due from Arvin which
otherwise qualifies as an Eligible Receivable shall be an Eligible Receivable to
the extent it has not been due or unpaid more than one hundred thirty (135) days
after the original invoice date;

(c) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder;

(d) any material covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;

(e) except to the extent permitted by Agent in its sole discretion, the Customer
shall (i) apply for, suffer, or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property or call a meeting of its creditors,
(ii) admit in writing its inability, or be generally unable, to pay its

 

10



--------------------------------------------------------------------------------

debts as they become due or cease operations of its present business, (iii) make
a general assignment for the benefit of creditors, (iv) commence a voluntary
case under any state or federal bankruptcy laws (as now or hereafter in effect),
(v) be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

(f) the sale is invoiced to a Customer outside of Canada or the continental
United States of America, provided that such a Receivable shall be an Eligible
Receivable if such Receivable would otherwise qualify as an Eligible Receivable,
and (i) the sale is on letter of credit terms acceptable to Agent in its
Permitted Discretion, or (ii) the sale is to a Foreign Subsidiary of Dana and
the payment of the Receivable is guaranteed by Dana under terms acceptable to
Agent in its Permitted Discretion;

(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

(h) Agent believes, in its Permitted Discretion, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;

(i) the Customer is the United States, any state, territory, or any department,
agency or instrumentality of any of them, provided that such a Receivable shall
be an Eligible Receivable if (i) such Receivable would otherwise qualify as an
Eligible Receivable, and (ii) the applicable Borrower complies with the
requirements Section 4.15(j) with respect to such Receivable (each an “Eligible
Government Receivable”);

(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in its Permitted Discretion, to the extent such Receivable exceeds such limit,
provided, that Receivables due from the United States Government (or any agency
or department thereof), Arvin and Dana shall not be subject to exclusion based
on such limit;

(l) such Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of a Borrower or the
Receivable is contingent in any respect or for any reason, but only to the
extent of any such offset, deduction, defense, or other dispute; provided that,
Receivables due from Dana shall not be subject to exclusion based on the
existence of a supplier relationship with Dana so long as the contracts
governing the relationship provide that no offsets may be taken by Dana against
Receivables;

(m) the applicable Borrower has made any agreement with any Customer for any
deduction therefrom (to the extent of such deduction only), except for discounts
or

 

11



--------------------------------------------------------------------------------

allowances made in the Ordinary Course of Business for prompt payment, all of
which discounts or allowances are reflected in the calculation of the face value
of each respective invoice related thereto;

(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(o) such Receivable is not payable to a Borrower;

(p) such Receivable is not payable in US dollars; or

(q) such Receivable is an Excluded Receivable.

“Eligible Work-In-Process Inventory” shall mean and include work-in-process
Inventory with respect to each Borrower, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
Permitted Discretion, excess, obsolete, slow moving or unmerchantable and which
Agent shall not deem ineligible Inventory, based on such considerations as Agent
may from time to time deem appropriate in its Permitted Discretion, including
whether the Inventory is subject to a perfected, first priority security
interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance). Agent shall use reasonable efforts to provide Borrowing Agent with
a written explanation of such considerations within five (5) days after such
Inventory is deemed ineligible; provided that the failure of Agent to provide
such a written explanation shall not result in such Inventory being deemed
eligible. In addition, Inventory shall not be Eligible Work-In-Process Inventory
if it (a) constitutes raw material or finished goods, (b) does not conform to
all standards imposed by any Governmental Body which has regulatory authority
over such goods or the use or sale thereof, (c) constitutes Consigned Inventory,
(d) is the subject of an Intellectual Property Claim; (e) is subject to a
License Agreement or other agreement that in any material respect limits,
conditions or restricts any Borrower’s or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement; (f) is situated at a location
that is not Owned Real Property, unless there is a Collateral Access Agreement
in effect or a rent reserve has been established by Agent with respect thereto,
or (g) is located outside the continental United States. Eligible
Work-In-Process Materials Inventory shall not include Inventory in-transit or
Inventory being acquired pursuant to a trade Letter of Credit to the extent such
trade Letter of Credit remains outstanding.

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d).

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

“Equipment” shall mean and include as to each Borrower, all of its goods (other
than Inventory) whether now owned or hereafter acquired and wherever located
including all

 

12



--------------------------------------------------------------------------------

equipment, machinery, apparatus, motor vehicles, fittings, furniture,
furnishings, fixtures, parts, accessories and all replacements and substitutions
therefor or accessions thereto.

“Equity Interest Pledge Agreement” shall mean the Pledge Agreement by Borrowers
pledging to Agent the Equity Interests in each Borrower (other than Holdings)
and their respective Subsidiaries as Collateral for the Obligations, and all
supplements, amendments, restatements and modifications thereto.

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by Agent which has been approved by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (an “Alternative Source”), at
approximately 11:00 a.m., London time two (2) Business Days prior to the first
day of such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage.

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

“Event of Default” shall have the meaning set forth in Article X.

“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.

 

13



--------------------------------------------------------------------------------

“Excluded Receivables” shall mean any Receivable owing by a Customer that is a
Blocked Person or that arises out of a transaction or activity that would
violate the Trading with the Enemy Act.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Facility Fee” shall have the meaning set forth in Section 3.3.

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.

“Federal Assignment of Claims Act” shall mean the Assignment of Claims Act of
1940, as amended, 31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified, or supplemented, together with all
rules, regulations, and interpretations thereunder or related thereto.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

14



--------------------------------------------------------------------------------

“Fee Letter” shall mean the fee letter dated as of the Closing Date among PNC
and the Borrowers.

“Fixed Charge Coverage Ratio” shall mean, for Holdings and its Subsidiaries on a
Consolidated Basis, with respect to any fiscal period, the ratio of (a) EBITDA,
minus Unfinanced Capital Expenditures made, minus cash income taxes paid (or
required to have been paid and not Properly Contested) to (b) all Senior Debt
Payments, plus the amount of each reduction to the Amortizing Tranche required
hereunder, plus all amounts paid by Holdings on account of dividends,
redemptions, stock repurchases, and distributions, plus amounts paid in
connection with net investments in or net advances to Subsidiaries of Mexican
Holdings in excess of $1,500,000 in the aggregate during any trailing 12-month
period, all for the same period.

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not a Domestic Subsidiary.

“Formula Amount” shall have the meaning set forth in Section 2.1(a)(y).

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Intangibles” shall mean and include as to each Borrower all of its
respective general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to it to
secure payment of any of the Receivables (other than to the extent covered by
Receivables) all rights of indemnification and all other intangible property of
every kind and nature (other than Receivables).

“Governmental Acts” shall have the meaning set forth in Section 2.17.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons. As of the Closing Date, there are no Guarantors.

“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor, in form and
substance satisfactory to the Agent.

 

15



--------------------------------------------------------------------------------

“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to the Agent.

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d).

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Agreement” shall mean any and all transactions, agreements, or documents
now existing or hereafter entered into by any Borrower that provides for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrowers’ exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations or commodity prices.

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Hedge”.

“Holdings” shall have the meaning set forth in the preamble to this Agreement.

“Holdings and its Subsidiaries on a Consolidated Basis” shall mean the
consolidation in accordance with GAAP of the accounts or other items of Holdings
and each of its Subsidiaries.

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except trade payables, capital stock and surplus earned or
otherwise) and in any event, without limitation by reason of enumeration, shall
include all indebtedness, debt and other similar monetary obligations of such
Person whether direct or guaranteed, and all premiums, if any, due at the
required prepayment dates of such indebtedness, and all indebtedness secured by
a Lien on assets owned by such Person, whether or not such indebtedness actually
shall have been created, assumed or incurred by such Person. Any indebtedness of
such Person resulting from the acquisition by such Person of any assets subject
to any Lien shall be deemed, for the purposes hereof, to be the equivalent of
the creation, assumption and incurring of the indebtedness secured thereby,
whether or not actually so created, assumed or incurred.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

16



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other national,
state, provincial or federal bankruptcy or insolvency law, assignments for the
benefit of creditors, or proceedings seeking reorganization, arrangement,
liquidation, or other similar relief.

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

“Intercompany Obligations” shall have the meaning set forth in Section 15.4(a).

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(c).

“Inventory” shall mean and include as to each Borrower all of its now owned or
hereafter acquired goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such its business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.

“Investment Property” shall mean and include as to each Borrower, all of its now
owned or hereafter acquired securities (whether certificated or uncertificated),
securities entitlements, securities accounts, commodities contracts and
commodities accounts, but, with respect to the Equity Interests of any Foreign
Subsidiary of a Borrower, only 65% of such Equity Interests.

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

“Kenton” shall have the meaning set forth in the preamble to this Agreement.

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the premises leased by it.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

“Lender-Provided Hedge” shall mean a Hedge Agreement with any Lender and with
respect to which the Agent confirms meets the following requirements: (i) it is
documented on a standard International Swap Dealer Association Agreement or
other form agreement acceptable

 

17



--------------------------------------------------------------------------------

to Agent, (ii) it provides for the method of calculating the reimbursable amount
of the provider’s credit exposure in a reasonable and customary manner, and
(iii) it is entered into for hedging (rather than speculative) purposes. The
liabilities of any Borrower to the provider of any Lender-Provided Hedge (the
“Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed obligations
under each Guaranty and secured obligations hereunder, and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).

“Letter of Credit Sublimit” shall mean $5,000,000.

“Letters of Credit” shall have the meaning set forth in Section 2.9

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

“Marion” shall have the meaning set forth in the preamble to this Agreement.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition of any Borrower or any of their respective Subsidiaries,
(b) any Borrower’s ability to duly and punctually pay or perform the Obligations
in accordance with the terms thereof, (c) the value of the Collateral, or
Agent’s Liens on the Collateral or the priority of any such Lien or (d)

 

18



--------------------------------------------------------------------------------

the practical realization of the benefits of Agent’s and each Lender’s rights
and remedies under this Agreement and the Other Documents.

“Material Contract” shall mean, with respect to any Person, each contract or
agreement to which such Person or any of its Subsidiaries is a party, the loss,
termination or modification of which, in Agent’s opinion, could be expected to
result in a Material Adverse Effect.

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

“Maximum Revolving Advance Amount” shall mean $50,000,000.

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“Mexican Holdings” shall have the meaning set forth in the preamble to this
Agreement.

“Mexican Loan” shall mean the loan evidenced by the promissory note of
Technologies to Sypris Technologies Mexico, S. De R.L. De C.V. dated as of
October 26, 2009 in the original principal amount of $11,503,824.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).

“Mortgage” or “Mortgages” shall mean, singularly or collectively, as the context
may require, each mortgage and deed of trust on the Mortgaged Real Property
securing the Obligations, together with all extensions, restatements,
amendments, supplements, and replacements thereof.

“Mortgaged Real Property” shall mean the Owned Real Property listed on Schedule
4.5(a) and identified therein as Real Property to be subject to a Mortgage.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Note” shall mean each Revolving Credit Note.

“Obligations” shall mean and include all of the following, whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, liquidated or unliquidated, regardless of how they arise or by what
agreement or instrument they may be evidenced: (a) any

 

19



--------------------------------------------------------------------------------

and all Indebtedness, loans, advances, debts, liabilities, guaranties,
obligations, covenants and duties owing by any Borrower to Lenders or Agent or
to any other direct or indirect subsidiary or affiliate of Agent or any Lender
under this Agreement and the Other Documents, including any Lender-Provided
Hedge, of any kind or nature, present or future (including any interest or other
amounts accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Borrower, whether or not a claim for post-filing or
post-petition interest or other amounts is allowed in such proceeding), (b) any
and all Indebtedness, liabilities, debts or advances arising out of overdrafts
or deposit or other accounts or electronic funds transfers (whether through
automated clearing houses or otherwise) or out of the Agent’s or any Lender’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository transfer check or other similar arrangements, and
(c) all costs and expenses of Agent and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including reasonable attorneys’ fees
and expenses.

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

“Other Documents” shall mean the Mortgages, the Note, the Fee Letter, any
Guaranty, any Equity Interest Security Agreement, the Trademark Security
Agreement, the Patent Security Agreement, any Guarantor Security Agreement, any
Lender-Provided Hedge and any and all other agreements, instruments and
documents, including guaranties, pledges, powers of attorney, consents, interest
or currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed by any Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(d).

“Owned Real Property” shall mean the Real Property listed on Schedule 4.5(a) and
identified therein as Real Property owned by a Borrower.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participation Advance” shall have the meaning set forth in Section 2.12(d).

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

“Patent Security Agreement” shall mean the Patent Security Agreement among
Borrowers and Agent dated as of the Closing Date, as amended, restated,
supplemented or otherwise modified from time to time.

 

20



--------------------------------------------------------------------------------

“Payee” shall have the meaning set forth in Section 3.10.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the Controlled Group for employees of
any entity which was at such time a member of the Controlled Group.

“Permitted Acquisition” shall mean an acquisition made by any Borrower,
provided, that:

(a) immediately before and after the consummation of such acquisition, no
Default or Event of Default shall have occurred and be continuing;

(b) Borrowing Agent shall have furnished to Agent at least ten (10) Business
Days (or such shorter period as permitted by Agent in its reasonable discretion)
prior to the consummation of such acquisition:

 

  (i) written notice of such proposed acquisition;

 

  (ii) a term sheet and/or commitment letter, executed if available, setting
forth in reasonable detail the terms and conditions of such acquisition and, at
the request of Agent, such other information and documents that Agent may
reasonably request;

 

  (iii) pro forma projections of consolidated financial statements for the
twelve (12) month period immediately following the expected date of the
consummation of such acquisition, presented in accordance with GAAP, taking into
consideration such acquisition and all Indebtedness in connection therewith;

 

  (iv)

a certificate of a Responsible Officer demonstrating, on a pro forma basis,
(x) a Fixed Charge Coverage Ratio of greater than or equal to 1.25 to 1.00 for
the twelve (12) month period ending on the last day of the month prior to the
month of the proposed acquisition, after giving effect to such acquisition, as
evidenced by such Certificate delivered to Agent and approved by Agent prior to
such acquisition being made, and (y) immediately prior to and after giving
effect to such acquisition and the Advances to be made in connection therewith,
Undrawn Availability of not less than

 

21



--------------------------------------------------------------------------------

  $8,000,000 plus the Undrawn Test Adjustment. The calculation of Undrawn
Availability for purposes of clause (y) herein shall exclude any and all of the
acquired (or to be acquired) assets of any Person unless Agent has first
completed field exams and appraisals (to the extent deemed necessary by the
Agent in its Permitted Discretion) relating to such assets with results
satisfactory to the Agent in its Permitted Discretion and such assets are
otherwise Eligible Inventory or Eligible Receivables; and

 

  (v) copies of all financial information presented to the board of directors of
Borrowing Agent in connection with such acquisition;

(c) all property to be so acquired in connection with such acquisition shall be
free and clear of any and all Liens, except for Permitted Encumbrances (and if
any such property is subject to any Lien not permitted by this clause (c), then
concurrently with such acquisition such Lien shall be released);

(d) the subject assets or any Subsidiary to be acquired or formed as a result of
such acquisition shall be engaged in substantially the same line of business of
the Borrowers and any such Subsidiary will be a direct wholly-owned Subsidiary
of a Borrower;

(e) such acquisition shall be effected in such a manner so that the acquired
Equity Interests or assets (if an asset acquisition) are owned by a Borrower
and, if effected by merger or consolidation involving a Borrower, the continuing
or surviving Person shall be a Borrower;

(f) such acquisition shall have been approved by the board of directors or other
governing body of the Person whose Equity Interests or assets are proposed to be
acquired to the extent required by the governing documents of the Person whose
Equity Interests or assets are proposed to be acquired or by Applicable Law;

(g) Agent shall be satisfied that all acts necessary to perfect Agent’s Liens in
the assets acquired have been taken; provided that, in the case of an
acquisition of assets constituting Equity Interests, Agent’s Liens shall be
perfected with respect to the Equity Interests in and the assets of the acquired
Person (other than in the case of a Foreign Subsidiary, where Agent shall have a
perfected Lien upon 65% of the Equity Interests of such Foreign Subsidiary
only);

(h) all or substantially all of the business and assets of the entity being
acquired are located in the United States or other country acceptable to Agent
in its Permitted Discretion;

(i) the Purchase Price for such acquisition(s) shall not individually or in the
aggregate with all other acquisitions during any trailing twelve (12) month
period exceed $15,000,000 and any Indebtedness constituting part of the Purchase
Price (other than Indebtedness that would be permitted under Sections 7.8 (b) or
(c)) shall be subject to a subordination agreement acceptable to Agent; and

 

22



--------------------------------------------------------------------------------

(j) nothing contained in this definition of Permitted Acquisition shall permit a
Borrower to make any acquisition prohibited by any other provision of this
Agreement.

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable judgment from the perspective of a secured asset-based lender.

“Permitted Dispositions” shall mean:

(a) the sale of Inventory in the Ordinary Course of Business;

(b) the sale, disposition or transfer of idle, obsolete and worn-out Equipment
during any fiscal year having an aggregate fair market value of not more than
$1,500,000 for Holdings and its Subsidiaries on a Consolidated Basis;

(c) provided no Default or Event of Default is continuing, the sale of the
assets, including the Real Property, of Marion and Kenton, previously used in
their respective operations;

(d) assignments and licenses of Intellectual Property in the Ordinary Course of
Business;

(e) the sale, disposition or transfer of property of any Borrower to any other
Borrower;

(f) leases of Real Property which, at the time of such transaction, is not being
used in the business of the Borrowers or any of their respective Subsidiaries;

(g) transfers of Equipment to any Subsidiary of Mexican Holdings, provided that
(i) the net book value of such transfers does not exceed $2,000,000 in the
aggregate during any calendar year, (ii) Borrowing Agent shall have provided
Agent with at least thirty (30) days prior written notice of any such transfer,
(iii) if the Equipment disposed of is Eligible Equipment, there shall also be a
reduction in the Amortizing Tranche equal to the Unamortized Portion of such
Eligible Equipment, and (iv) no Default or Event of Default is continuing; and

(h) nothing contained in this definition of Permitted Dispositions shall permit
a Borrower to lease, sell or otherwise transfer any asset to the extent
prohibited by any other provision of this Agreement.

“Permitted Encumbrances” shall mean:

(a) Liens in favor of Agent for the benefit of Agent and Lenders;

(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested;

(c) Liens disclosed in the financial statements referred to in Section 5.5,
other than those that are to be satisfied with the proceeds of the initial
Advances hereunder;

 

23



--------------------------------------------------------------------------------

(d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;

(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business;

(f) Liens arising by virtue of the rendition, entry or issuance of any judgment,
writ, order, or decree for so long as each such Lien (i) is in existence for
less than twenty (20) consecutive days after it first arises or is being
Properly Contested and (ii) is at all times junior in priority to any Liens in
favor of Agent;

(g) mechanics’, workers’, materialmen’s, or other like Liens arising in the
Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested;

(h) Liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof, provided that (i) any such Lien shall not encumber any
other property of any Borrower, and (ii) the aggregate amount of Indebtedness
secured by such Liens incurred as a result of such purchases shall not exceed
the amount provided for in Section 7.8(b);

(i) Liens disclosed on Schedule 1.2(a); provided that such Liens shall secure
only those obligations which they secure on the Closing Date (and extensions,
renewals and refinancings of such obligations permitted by Section 7.8(b)) and
shall not subsequently apply to any other property or assets of any Borrower.

(j) any Lien, UCC-1 financing statement, interest or title of a lessor under any
operating lease entered into in the Ordinary Course of Business, or any interest
or title of any lessee under any leases or subleases of Real Property, with
respect solely to the leased property and not to any Collateral;

(k) with respect solely to Real Property, defects and irregularities in title,
survey exceptions, non-monetary encumbrances, licenses, covenants, restrictions,
easements or reservations of others for rights-of-way, roads, pipelines,
railroad crossings, services, utilities or other similar purposes; outstanding
mineral rights or reservations (including rights with respect to the removal of
material resources) which do not materially diminish the value of the Real
Property, assuming usage of such surface estate similar to that being carried on
by any Person as of the Closing Date, and Liens arising with respect to zoning
restrictions, licenses, covenants, building restrictions and other similar
charges or encumbrances on the use of Real Property of such Person which do not
materially interfere with the ordinary conduct of such Person’s business
thereon; provided that, all of the foregoing must be acceptable to Agent in its
reasonable discretion;

(l) Liens consisting of UCC-1 financing statements or similar notices filed by a
Person of a type listed in Section 9-505 of the UCC solely in such capacity; and

(m) Extensions, renewals and replacements of Liens referred to in clauses
(a) through (m) above; provided, however, that any such extension, renewal or
replacement Lien shall be

 

24



--------------------------------------------------------------------------------

limited to the property or assets covered by the Lien extended, renewed or
replaced and that the obligations secured by any such extension, renewal or
replacement Lien shall be in an amount not greater than the amount of the
obligations secured by the Lien extended, renewed or replaced.

“Permitted Investments” shall mean:

(a) obligations issued or guaranteed by the United States of America or any
agency thereof;

(b) commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating);

(c) certificates of time deposit and bankers’ acceptances having maturities of
not more than 180 days and repurchase agreements backed by United States
government securities of a commercial bank if (i) such bank has a combined
capital and surplus of at least $500,000,000, or (ii) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency;

(d) U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof;

(e) investments constituting Permitted Acquisitions;

(f) investments in or advances of cash and cash equivalents (excluding cash
payments made in accordance with Section 7.10(e) which are permitted) to
Subsidiaries of Mexican Holdings, provided that no such investment or advance
shall be made if: (i) prior to or after giving effect to any such investment or
advance there shall exist an Event of Default or Default, (ii) a notice of
termination with regard to this Agreement shall be outstanding, (iii) Undrawn
Availability is less than $5,000,000 plus the Undrawn Test Adjustment prior to
or immediately after giving effect to each such investment or advance, or
(iv) the proforma Fixed Charge Coverage Ratio is less than 1.15 to 1.00 for the
twelve (12) month period ending on the last day of the month prior to the month
of the proposed investment or advance, after giving effect to such investment or
advance, as evidenced by a pro-forma Compliance Certificate delivered by
Borrowing Agent to Agent and approved by Agent prior to the investment or
advance being made, provided however that, until the amount of such investments
and advances made during any trailing twelve (12) month period exceed $1,500,000
in the aggregate, Borrowers shall not be required to satisfy clause (iv) above
with respect to each such investment or advance;

(g) Intercompany Obligations between Borrowers; and

(h) nothing contained in this definition of Permitted Investments shall permit a
Borrower to maintain cash, cash equivalents, or the proceeds of Collateral
contrary to the terms of Section 4.15.

 

25



--------------------------------------------------------------------------------

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“Projections” shall have the meaning set forth in Section 5.5(a).

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to Charges that have priority as
a matter of Applicable Law) and enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute; (v) if such
Indebtedness or Lien, as applicable, results from, or is determined by the
entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review; and (vi) if
such contest is abandoned, settled or determined adversely (in whole or in part)
to such Person, such Person forthwith pays such Indebtedness and all penalties,
interest and other amounts due in connection therewith.

“Purchase Price” shall mean, with respect to any acquisition, the sum of,
without duplication, (a) the aggregate consideration, whether cash, property
(including the face amount of any promissory note or any other debt instrument
issued in connection with such acquisition) or securities (including the fair
market value of any Equity Interests of any Borrower issued in connection
therewith), paid or delivered by a Borrower, plus (b) the aggregate amount of
Indebtedness of the acquired business that is assumed by a Borrower or any of
its Subsidiaries, or, in the case of the acquisition of Equity Interests,
remains an obligation of the acquired Person after the closing on the
acquisition, plus (c) all transaction costs and contingent obligations incurred
by a Borrower.

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d).

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c).

 

26



--------------------------------------------------------------------------------

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of each Borrower’s and each of the respective
Subsidiary’s right, title and interest in and to the real estate identified on
Schedule 4.5(a) hereto and related improvements, or which is hereafter owned or
leased by any of them.

“Receivables” shall mean and include, as to each Borrower, all of its accounts,
contract rights, instruments (including those evidencing indebtedness owed to it
by its Affiliates), documents, chattel paper (including electronic chattel
paper), general intangibles relating to accounts, drafts and acceptances, credit
card receivables and all other forms of obligations owing to it arising out of
or in connection with the sale or lease of Inventory or the rendition of
services, all supporting obligations, guarantees and other security therefor,
whether secured or unsecured, now existing or hereafter created, and whether or
not specifically sold or assigned to Agent hereunder.

“Register” shall have the meaning set forth in Section 16.3(e).

“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b).

“Release” shall have the meaning set forth in Section 5.7(c)(i).

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.

“Required Lenders” shall mean Lenders holding at least sixty-six and two-thirds
percent (66 2/3%) of the Advances and, if no Advances are outstanding, shall
mean Lenders holding sixty-six and two-thirds percent (66 2/3%) of the
Commitment Percentages; provided, however, if there are fewer than three
(3) Lenders, Required Lenders shall mean all Lenders.

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.

“Responsible Officer” shall mean the President, Chief Executive Officer, Chief
Financial Officer, Treasurer, or Controller of Borrowing Agent.

“Revolving Advances” shall mean Advances made other than Letters of Credit.

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a), together with all supplements, amendments, restatements
and modifications thereto.

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans and (b)

 

27



--------------------------------------------------------------------------------

the sum of the Eurodollar Rate plus the Applicable Margin with respect to
Eurodollar Rate Loans.

“Satisfaction Event” shall mean the first (1st) date after a Triggering Event on
which both of the following conditions are satisfied: (a) Undrawn Availability
has equaled more than $10,000,000 plus the Undrawn Test Adjustment for a period
of forty-five (45) or more consecutive days after such Triggering Event, and
(b) no Default or Event of Default is continuing.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Debt Payments” shall mean and include all cash actually expended to make
(a) interest payments on any Advances hereunder, plus (b) net payments on
account of all Hedging Agreements, plus (c) payments for all fees, commissions
and charges paid to Agent, Issuer, or any Lender set forth herein and with
respect to any Advances, plus (d) payments on Capitalized Lease Obligations,
plus (e) payments with respect to any other Indebtedness for borrowed money,
provided that the payment of the principal amount of any Indebtedness refinanced
by the initial Advances made hereunder and any related pre-payment fee or
premium shall not constitute a Senior Debt Payment.

“Senior Obligations” shall have the meaning set forth in Section 15.4(a).

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).

“Term” shall have the meaning set forth in Section 13.1.

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice

 

28



--------------------------------------------------------------------------------

of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Plan or Multiemployer Plan; (v) any event or condition (a) which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan or Multiemployer Plan, or
(b) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; or (vi) the partial or complete withdrawal within the
meaning of Sections 4203 and 4205 of ERISA, of any Borrower or any member of the
Controlled Group from a Multiemployer Plan.

“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.

“Trademark Security Agreement” shall mean the Trademark Security Agreement among
Borrowers and Agent dated as of the Closing Date, as amended, restated,
supplemented or otherwise modified from time to time.

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“Transferee” shall have the meaning set forth in Section 16.3(d).

“Triggering Event” shall mean either: (a) the occurrence of an Event of Default,
or (b) the first (1st) date after the Closing Date (or the most recent
Satisfaction Event if a Triggering Event has previously occurred) on which
either of the following occur: (i) Undrawn Availability has equaled less than
$8,000,000 plus the Undrawn Test Adjustment for a period of five (5) or more
consecutive days, or (ii) Undrawn Availability has equaled less than $6,000,000
plus the Undrawn Test Adjustment.

“Unamortized Portion” shall mean, with respect to a piece of Eligible Equipment,
eighty percent (80%) of the appraised orderly liquidation value (on or about the
Closing Date) of such Eligible Equipment, multiplied by a fraction, the
numerator of which is eighty-four (84) minus the number of calendar months that
have elapsed since the Closing Date, and the denominator of which is eighty-four
(84).

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount, or (ii) the Maximum Revolving Advance
Amount, minus the Maximum Undrawn Amount of all Letters of Credit, minus (b) the
sum of (i) the outstanding amount of Revolving Advances, plus (ii) amounts due
and owing to any Borrower’s trade creditors which are outstanding sixty
(60) days or more past the due date thereof, plus (iii) fees and expenses due to
Agent or Lenders for which Borrowers are liable but which have not been paid or
charged to Borrowers’ Account.

 

29



--------------------------------------------------------------------------------

“Undrawn Test Adjustment” shall mean the amount of the proportionate adjustment
arising upon an increase in the Maximum Revolving Advance Amount provided for in
Section 2.24.

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures other than
those made utilizing financing provided by the applicable seller or third party
lenders. For the avoidance of doubt, Capital Expenditures made utilizing
Revolving Advances shall be deemed Unfinanced Capital Expenditures.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3.

“US Assignment” shall have the meaning set forth in Section 4.15(j)(ii).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

“Withholding Agent” means Borrowing Agent and Agent.

1.3. Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of Ohio from time to time (the
“Uniform Commercial Code”) shall have the meaning given therein unless otherwise
defined herein. Without limiting the foregoing, unless otherwise defined herein,
the terms “accounts”, “chattel paper”, “commercial tort claims”, “instruments”,
“general intangibles”, “goods”, “payment intangibles”, “proceeds”, “supporting
obligations”, “securities”, “investment property”, “documents”, “deposit
accounts”, “software”, “letter of credit rights”, “inventory”, “equipment” and
“fixtures”, as and when used in the description of Collateral shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code.
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.

1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof. All references herein to the time of day shall mean the time in Ohio.
Unless otherwise provided, all financial calculations shall be performed with
Inventory valued on a first-in, first-out basis. Whenever the words “including”
or “include” shall be used, such words shall

 

30



--------------------------------------------------------------------------------

be understood to mean “including, without limitation” or “include, without
limitation”. A Default or Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived in
writing pursuant to this Agreement or, in the case of a Default, is cured within
any period of cure expressly provided for in this Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived in writing by the Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
Responsible Officer of any Borrower or (ii) the knowledge that a Responsible
Officer would have obtained if he had engaged in good faith and diligent
performance of his duties, including the making of such reasonably specific
inquiries as may be necessary of the employees or agents of such Borrower and a
good faith attempt to ascertain the existence or accuracy of the matter to which
such phrase relates. All covenants hereunder shall be given independent effect
so that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
default if such action is taken or condition exists. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.

 

II ADVANCES, PAYMENTS.

 

  2.1. Revolving Advances.

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount, minus the Maximum Undrawn
Amount of all Letters of Credit or (y) an amount equal to the sum of:

(i) up to 85% of Eligible Receivables, plus

(ii) up to the lesser of (A) 75% of Eligible Finished Goods Inventory, or
(B) 85% of the appraised orderly liquidation value of Eligible Finished Goods
Inventory (as evidenced by an Inventory appraisal satisfactory to Agent in its
Permitted Discretion exercised in good faith), plus

 

31



--------------------------------------------------------------------------------

(iii) up to the lesser of (A) 65% of Eligible Raw Material Inventory, or (B) 85%
of the appraised orderly liquidation value of Eligible Raw Materials Inventory
(as evidenced by an Inventory appraisal satisfactory to Agent in its Permitted
Discretion exercised in good faith), plus

(iv) up to the lesser of (A) 65% of Eligible Work-In-Process Inventory, (B) 85%
of the appraised orderly liquidation value of Eligible Work-In-Process Inventory
(as evidenced by an Inventory appraisal satisfactory to Agent in its Permitted
Discretion exercised in good faith), or (C) $10,000,000, minus

(v) the amount by which the sum of Section 2.1(a)(y)(ii) plus
Section 2.1(a)(y)(iii) plus Section 2.1(a)(y)(iv) exceeds $20,000,000, plus

(vi) (A) up to the lesser of (I) $15,000,000, or (II) 80% of the appraised
orderly liquidation value of all Eligible Equipment (as evidenced by an
appraisal satisfactory to Agent in its Permitted Discretion exercised in good
faith), minus (B) each reduction to the Amortizing Tranche required hereunder,
minus

(vii) the Maximum Undrawn Amount of all Letters of Credit, minus

(viii) such reserves as Agent may deem proper and necessary from time to time in
its Permitted Discretion.

The amount derived from the sum of Section 2.1(a)(y) at any time and from time
to time shall be referred to as the “Formula Amount”. The Revolving Advances
shall be evidenced by one or more secured promissory notes (collectively, the
“Revolving Credit Note”) substantially in the form attached hereto as Exhibit
2.1(a).

(b) Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its in its Permitted
Discretion based upon updated appraisals or Collateral examinations. Agent shall
provide Borrowing Agent with five (5) days prior written notice of any change to
any Advance Rate. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. The rights
of Agent under this subsection are subject to the provisions of Section 16.2(b).

 

  2.2. Procedure for Revolving Advances Borrowing.

(a) Domestic Rate Loan Requests. Borrowing Agent on behalf of any Borrower may
notify Agent prior to 12:00 Noon on a Business Day of a Borrower’s request to
incur, on that day, a Revolving Advance comprised of a Domestic Rate Loan
hereunder.

(b) Deemed Credit Requests. The Borrowers shall be deemed to have made a request
for a Revolving Advance (a “Deemed Credit Request”), which Deemed Credit Request
shall be irrevocable upon any interest, principal, fee or other Obligation of
the Borrowers hereunder becoming due, for a Revolving Advance comprised of a
Domestic Rate Loan in an amount necessary to pay such interest, principal, fee
or other Obligation.

 

32



--------------------------------------------------------------------------------

(c) Eurodollar Rate Loan Requests. In the event any Borrower desires to obtain a
Eurodollar Rate Loan, Borrowing Agent shall give Agent written notice by no
later than 12:00 Noon on the day which is three (3) Business Days prior to the
date such Eurodollar Rate Loan is to be borrowed, specifying (i) the date of the
proposed borrowing (which shall be a Business Day), (ii) the type of borrowing
and the amount on the date of such Advance to be borrowed, which amount shall be
in an aggregate principal amount that is not less than $1,000,000 and integral
multiples of $100,000 in excess thereof, and (iii) the duration of the first
Interest Period therefor. Interest Periods for Eurodollar Rate Loans shall be
for one, two, three or six months; provided, if an Interest Period would end on
a day that is not a Business Day, it shall end on the next succeeding Business
Day unless such day falls in the next succeeding calendar month in which case
the Interest Period shall end on the next preceding Business Day. No Eurodollar
Rate Loan shall be made available to any Borrower during the continuance of a
Default or an Event of Default. After giving effect to each requested Eurodollar
Rate Loan, including those which are converted from a Domestic Rate Loan under
Section 2.2(d), there shall not be outstanding more than five (5) Eurodollar
Rate Loans, in the aggregate. Each Interest Period of a Eurodollar Rate Loan
shall commence on the date such Eurodollar Rate Loan is made and shall end on
such date as Borrowing Agent may elect as set forth in subsection (c)(iii) above
provided that the exact length of each Interest Period shall be determined in
accordance with the practice of the interbank market for offshore Dollar
deposits and no Interest Period shall end after the last day of the Term.
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(c) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 12:00 Noon on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan. If Agent does not receive timely notice of the
Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed to
have elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.

(d) Rate Conversions and Continuations. Provided that no Event of Default shall
have occurred and be continuing, Borrowing Agent may, on the last Business Day
of the then current Interest Period applicable to any outstanding Eurodollar
Rate Loan, or on any Business Day with respect to Domestic Rate Loans, convert
or continue any such loan into a loan of another type in the same aggregate
principal amount provided that any conversion or continuation of a Eurodollar
Rate Loan shall be made only on the last Business Day of the then current
Interest Period applicable to such Eurodollar Rate Loan. If Borrowing Agent
desires to convert or continue a loan, Borrowing Agent shall give Agent written
notice by no later than 12:00 Noon (i) on the day which is three (3) Business
Days’ prior to the date on which such conversion or continuation is to occur
with respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan
or a continuation of a Eurodollar Rate Loan as a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion
or continuation, the loans to be converted or continued and if the conversion is
from a Domestic Rate Loan to any other type of loan, the duration of the first
Interest Period therefor.

 

33



--------------------------------------------------------------------------------

(e) Eurodollar Rate Loan Prepayments. At its option and upon written notice
given prior to 12:00 Noon at least three (3) Business Days’ prior to the date of
such prepayment, any Borrower may prepay the Eurodollar Rate Loans in whole at
any time or in part from time to time with accrued interest on the principal
being prepaid to the date of such repayment. Such Borrower shall specify the
date of prepayment of Advances which are Eurodollar Rate Loans and the amount of
such prepayment. In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, Borrowers shall indemnify Agent
and Lenders therefor in accordance with Section 2.2(f).

(f) Indemnity. Each Borrower shall indemnify Agent and Lenders and hold Agent
and Lenders harmless from and against any and all losses or expenses that Agent
and Lenders may sustain or incur as a consequence of any prepayment, conversion
of or any default by any Borrower in the payment of the principal of or interest
on any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing
of, a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.

(g) Illegality of Eurodollar Rate Loans. Notwithstanding any other provision
hereof, if any Applicable Law, or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender (for purposes of this
subsection (g), the term “Lender” shall include any Lender and the office or
branch where any Lender or any corporation or bank controlling such Lender makes
or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar Rate
Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder shall
forthwith be cancelled and Borrowers shall, if any affected Eurodollar Rate
Loans are then outstanding, promptly upon request from Agent, either pay all
such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type. If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.

2.3. Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower shall, with respect to requested Revolving Advances to the extent
Lenders make such

 

34



--------------------------------------------------------------------------------

Revolving Advances, be made available to the applicable Borrower on the day so
requested by way of credit to such Borrower’s operating account at PNC, or such
other bank as Borrowing Agent may designate following notification to Agent, in
immediately available federal funds or other immediately available funds or,
with respect to Deemed Credit Requests, be disbursed to Agent to be applied to
the outstanding Obligations giving rise to such deemed request.

2.4. Amortizing Tranche of Formula Amount. The Amortizing Tranche shall be
reduced on the first (1st) day of each month during the Term by an amount equal
to $178,572 each such month.

2.5. Maximum Advances. The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount less the Maximum Undrawn Amount of all Letters of Credit or (b) the
Formula Amount.

 

  2.6. Repayment of Advances.

(a) The Advances shall be due and payable in full on the last day of the Term
subject to earlier prepayment as herein provided.

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received. In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the next Business Day
following the Agent’s receipt of those items of payment, each Borrower agrees
that, in computing the charges under this Agreement, all items of payment shall
be deemed applied by Agent on account of the Obligations one (1) Business Day
after (i) the Business Day following the Agent’s receipt of such payments via
wire transfer or electronic depository check or (ii) in the case of payments
received by Agent in any other form, the Business Day such payment constitutes
good funds in Agent’s account. Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned to Agent unpaid.

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in lawful money of the United
States of America in federal funds or other funds immediately available to
Agent. Agent shall have the right to effectuate payment on any and all
Obligations due and owing hereunder by a Deemed Credit Request as provided in
Section 2.2(b).

(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any Other Document, without any deduction whatsoever,
including, but not limited to, any deduction for any withholding, setoff or
counterclaim (but such payment shall not constitute a waiver of any such
counterclaim).

2.7. Repayment of Excess Advances. The aggregate balance of Advances outstanding
at any time in excess of the maximum amount of Advances permitted hereunder
shall be immediately due and payable without the necessity of any demand, at the
Payment Office, whether or not a Default or Event of Default has occurred.

 

35



--------------------------------------------------------------------------------

2.8. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each calendar month, Agent shall send
to Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month. The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty
(30) days after such statement is received by Borrowing Agent. The records of
Agent with respect to the loan account shall be conclusive evidence absent
manifest error of the amounts of Advances and other charges thereto and of
payments applicable thereto.

2.9. Letters of Credit. Subject to the terms and conditions hereof, Agent shall
issue or cause the issuance of standby and/or trade letters of credit (“Letters
of Credit”) for the account of any Borrower; provided, however, that Agent will
not be required to issue or cause to be issued any Letter of Credit to the
extent that the issuance thereof would then cause the sum of (a) the Revolving
Advances, plus (b) the Maximum Undrawn Amount of all Letters of Credit
(including such Letter of Credit to be issued) to exceed the lesser of (i) the
Maximum Revolving Advance Amount or (ii) the Formula Amount (excluding from the
calculation thereof such Letter of Credit to be issued). The Maximum Undrawn
Amount of all Letters of Credit shall not exceed in the aggregate at any time
the Letter of Credit Sublimit. All disbursements or payments related to Letters
of Credit shall be deemed to be Domestic Rate Loans consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans; Letters of Credit that have not been drawn upon shall not bear
interest.

 

  2.10. Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of Borrowers, may request Agent to issue or cause
the issuance of a Letter of Credit by delivering to Agent at the Payment Office,
prior to 12:00 Noon at least five (5) Business Days’ prior to the proposed date
of issuance, Agent’s form of Letter of Credit Application (the “Letter of Credit
Application”) completed to the satisfaction of Agent; and, such other
certificates, documents and other papers and information as Agent may reasonably
request. Borrowing Agent, on behalf of Borrowers, also has the right to give
instructions and make agreements with respect to any application, any applicable
letter of credit and security agreement, any applicable letter of credit
reimbursement agreement and/or any other applicable agreement, any letter of
credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twenty-four (24) months after such Letter of Credit’s date
of issuance and in no event later than

 

36



--------------------------------------------------------------------------------

the last day of the Term. Each standby Letter of Credit shall be subject either
to the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce at the time a Letter of
Credit is issued (the “UCP”) or the International Standby Practices (ISP98
International Chamber of Commerce Publication Number 590) (the “ISP98 Rules”)),
and any subsequent revision thereof at the time a standby Letter of Credit is
issued, as determined by Agent, and each trade Letter of Credit shall be subject
to the UCP.

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

 

  2.11. Requirements For Issuance of Letters of Credit.

(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit. If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct the Issuer to deliver to Agent all instruments, documents, and other
writings and property received by the Issuer pursuant to the Letter of Credit
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit, the application
therefor or any acceptance therefor.

(b) In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred, (i) to sign and/or endorse such Borrower’s name upon any
warehouse or other receipts, letter of credit applications and acceptances,
(ii) to sign such Borrower’s name on bills of lading; (iii) to clear Inventory
through the United States of America Customs Department (“Customs”) in the name
of such Borrower or Agent or Agent’s designee, and to sign and deliver to
Customs officials powers of attorney in the name of such Borrower for such
purpose; and (iv) to complete in such Borrower’s name or Agent’s, or in the name
of Agent’s designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof. Neither
Agent nor its attorneys will be liable for any acts or omissions nor for any
error of judgment or mistakes of fact or law, except for Agent’s or its
attorney’s gross negligence or willful misconduct. This power, being coupled
with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.

 

  2.12. Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing Agent in
writing. Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement

 

37



--------------------------------------------------------------------------------

Obligation”) Agent prior to 12:00 Noon on each date that an amount is paid by
Agent under any Letter of Credit (each such date, a “Drawing Date”) in an amount
equal to the amount so paid by Agent. In the event Borrowers fail to reimburse
Agent for the full amount of any drawing under any Letter of Credit by 12:00
Noon, on the Drawing Date, Agent will promptly notify each Lender thereof, and
Borrowers shall be deemed to have requested that a Revolving Advance maintained
as a Domestic Rate Loan be made by the Lenders to be disbursed on the Drawing
Date under such Letter of Credit, subject to the amount of the unutilized
portion of the lesser of Maximum Revolving Advance Amount or the Formula Amount
and subject to Section 8.2.

(c) Each Lender shall upon any notice pursuant to Section 2.12(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.12(d)) each be deemed to have made a Revolving
Advance maintained as a Domestic Rate Loan to Borrowers in that amount. If any
Lender so notified fails to make available to Agent the amount of such Lender’s
Commitment Percentage of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as a Domestic Rate
Loans on and after the fourth day following the Drawing Date. Agent will
promptly give notice of the occurrence of the Drawing Date, but failure of Agent
to give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.12(c), provided that such Lender shall not
be obligated to pay interest as provided in Section 2.12(c) (i) and (ii) until
and commencing from the date of receipt of notice from Agent of a drawing.

(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.12(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.

(e) Each Lender’s Participation Commitment shall continue until the last to
occur of any of the following events: (i) Agent ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder; (ii) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (iii) all
Persons (other than the Borrowers) have been fully reimbursed for all payments
made under or relating to Letters of Credit.

 

  2.13. Repayment of Participation Advances.

 

38



--------------------------------------------------------------------------------

(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender’s
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.

(b) If Agent is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any Insolvency Proceeding,
any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.

2.14. Documentation. Each Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Agent’s interpretations of any Letter of Credit
issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. Except in the case of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), Agent shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following the Borrowing
Agent’s or any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.15. Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.

2.16. Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, any Borrower or any other Person for any reason
whatsoever;

(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for

 

39



--------------------------------------------------------------------------------

the making of a Revolving Advance, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Lenders to make Participation Advances under Section 2.12;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by Borrower or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross-claim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;

(vi) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless the Agent has
received written notice from Borrowing Agent of such failure within three
(3) Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

(ix) any Material Adverse Effect;

(x) any breach of this Agreement or any Other Document by any party thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Borrower or any of their respective Subsidiaries;

 

40



--------------------------------------------------------------------------------

(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;

(xiii) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.17. Indemnity. In addition to amounts payable as provided in Section 16.5,
each Borrower hereby agrees to protect, indemnify, pay and save harmless Agent
from and against any and all claims, demands, liabilities, damages, taxes,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which the Agent may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (a) the gross negligence or willful misconduct of the Agent as
determined by a final and non-appealable judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the Agent of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Body (all such acts or omissions herein called
“Governmental Acts”).

2.18. Liability for Acts and Omissions. As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses
(i) through (viii) of such

 

41



--------------------------------------------------------------------------------

sentence. In no event shall Agent be liable to any Borrower for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, Agent (i) may rely on any
written communication believed in good faith by Agent or such Affiliate to have
been authorized or given by or on behalf of the applicant for a Letter of
Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by Agent; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on Agent in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.

2.19. Additional Payments. Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1, may be charged to Borrowers’
Account as a Revolving Advance maintained as a Domestic Rate Loan and added to
the Obligations.

2.20. Manner of Borrowing and Payment.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.

(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders. Except as

 

42



--------------------------------------------------------------------------------

expressly provided herein, all payments (including prepayments) to be made by
any Borrower on account of principal, interest and fees shall be made without
set off or counterclaim (but such payment shall not constitute a waiver of any
such counterclaim) and shall be made to Agent on behalf of the Lenders to the
Payment Office, in each case on or prior to 1:00 P.M. in Dollars and in
immediately available funds.

(c) (i) Notwithstanding anything to the contrary contained in Sections 2.20(a)
and (b), commencing with the first Business Day following the Closing Date, each
borrowing of Revolving Advances shall be advanced by Agent and each payment by
any Borrower on account of Revolving Advances shall be applied first to those
Revolving Advances advanced by Agent. On or before 1:00 P.M. on each Settlement
Date commencing with the first Settlement Date following the Closing Date, Agent
and Lenders shall make certain payments as follows: (I) if the aggregate amount
of new Revolving Advances made by Agent during the preceding Week (if any)
exceeds the aggregate amount of repayments applied to outstanding Revolving
Advances during such preceding Week, then each Lender shall provide Agent with
funds in an amount equal to its applicable Commitment Percentage of the
difference between (w) such Revolving Advances and (x) such repayments and (II)
if the aggregate amount of repayments applied to outstanding Revolving Advances
during such Week exceeds the aggregate amount of new Revolving Advances made
during such Week, then Agent shall provide each Lender with funds in an amount
equal to its applicable Commitment Percentage of the difference between (y) such
repayments and (z) such Revolving Advances.

(i) Each Lender shall be entitled to earn interest at the applicable Revolving
Interest Rate on outstanding Revolving Advances which it has funded.

(ii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date. Such certificate of Agent shall
be conclusive in the absence of manifest error.

(d) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

 

43



--------------------------------------------------------------------------------

(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Revolving Advances available to Agent,
Agent may (but shall not be obligated to) assume that such Lender shall make
such amount available to Agent on the next Settlement Date and, in reliance upon
such assumption, make available to Borrowers a corresponding amount. Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a Lender.
If such amount is made available to Agent on a date after such next Settlement
Date, such Lender shall pay to Agent on demand an amount equal to the product of
(i) the daily average Federal Funds Rate (computed on the basis of a year of 360
days) during such period as quoted by Agent, times (ii) such amount, times
(iii) the number of days from and including such Settlement Date to the date on
which such amount becomes immediately available to Agent. A certificate of Agent
submitted to any Lender with respect to any amounts owing under this paragraph
(e) shall be conclusive, in the absence of manifest error. If such amount is not
in fact made available to Agent by such Lender within three (3) Business Days
after such Settlement Date, Agent shall be entitled to recover such an amount,
with interest thereon at the rate per annum then applicable to such Revolving
Advances hereunder, on demand from Borrowers; provided, however, that Agent’s
right to such recovery shall not prejudice or otherwise adversely affect
Borrowers’ rights (if any) against such Lender.

 

  2.21. Mandatory Prepayments; Cash Collateral.

(a) When any Borrower sells any Collateral other than Inventory in the Ordinary
Course of Business, Borrowers shall repay the Advances in an amount equal to the
net proceeds of such sale (i.e., gross proceeds less the reasonable costs of
such sales), such repayments to be made promptly but in no event more than five
(5) Business Days following receipt of such net proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent. The foregoing shall not
be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof, including Section 4.3. Such repayments shall be
applied to the Revolving Advances subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof, provided however, if the
Collateral disposed of is Eligible Equipment, there shall also be a reduction in
the Amortizing Tranche equal to the Unamortized Portion of such Eligible
Equipment.

(b) Upon demand made during a Cash Dominion Period, Borrowers will cause cash to
be deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all Letters of Credit, and Borrowers hereby irrevocably authorize
Agent, in its discretion, on Borrowers’ behalf and in any Borrowers’ name, to
open such an account and to make and maintain deposits therein, or in an account
opened by Borrowers, in the amounts required to be made by Borrowers, out of the
proceeds of Receivables or other Collateral or out of any other funds of
Borrowers coming into any Agent or any Lender’s possession at any time. Agent
will invest such cash collateral (less applicable reserves) in such short-term
money-market items as to which Agent and Borrowers mutually agree and the net
return on such investments shall be credited to such account and constitute
additional cash collateral. Borrowers may not withdraw amounts credited to any
such account except upon the occurrence of all of the following: (i) payment and
performance in full of all Obligations, (ii) expiration of all Letters of
Credit, and (iii) termination of this Agreement

 

44



--------------------------------------------------------------------------------

  2.22. Use of Proceeds.

(a) Borrowers shall apply the proceeds of Advances to (a) refinance the
Borrowers’ existing working capital credit facility, (b) refinance the
Borrowers’ outstanding senior notes, (c) pay the early termination fee due in
connection with such senior notes, (d) fund permitted Capital Expenditures,
Permitted Acquisitions and other transactions permitted hereunder, (e) pay the
fees and expenses associated with this transaction at closing, (f) provide for
working capital needs, and (g) reimburse drawings under Letters of Credit.

(b) Without limiting the generality of Section 2.22(a) above, neither the
Borrowers, nor any of their respective Subsidiaries, nor any other Person which
may in the future become party to this Agreement or the Other Documents as a
Borrower, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of the Trading
with the Enemy Act.

 

  2.23. Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrowing Agent that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this
Section 2.23 while such Lender Default remains in effect.

(b) Advances shall be incurred pro rata from Lenders which are not Defaulting
Lenders (the “Non-Defaulting Lenders”) based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default. Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.

 

45



--------------------------------------------------------------------------------

(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.

2.24. Increase of the Maximum Revolving Advance Amount. Borrowers shall have the
option, upon at least thirty (30) days’ prior written notice by Borrowing Agent
to Agent, to increase the Maximum Revolving Advance Amount by up to $10,000,000,
subject to the following conditions precedent:

(a) no Default or Event of Default shall have occurred and be continuing on the
date of such notice or on the date which such increase is to become effective;

(b) the representations and warranties set forth in Article V shall be true and
correct on and as of the date on which such increase is to become effective,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;

(c) such increase shall be in a minimum amount of $5,000,000 and in integral
multiples of $1,000,000 in excess thereof;

(d) Borrowers shall have solicited and obtained additional lenders to join in
this Agreement and provide the additional commitments necessary to fund the
increase in the Maximum Revolving Advance Amount, which additional lenders must
not be Affiliates of Holdings or any of its Subsidiaries and must be acceptable
to the Agent and Lenders in their reasonable discretion;

(e) Agent shall have received all documents (including appropriate authorizing
resolutions) it may reasonably request relating to the corporate or other
necessary authority for such increase, and any other matters relevant thereto,
all in form and substance reasonably satisfactory to Agent; and

(f) all costs and expenses of Agent and Lenders incurred in connection with any
such increase or requested increase, including reasonable attorneys’ fees and
expenses shall be paid by Borrowers.

The foregoing option may be exercised once during the Term and such increase
shall apply to the Maximum Revolving Advance Amount in effect at the time of the
Borrowing Agent’s notice to Agent. Promptly following receipt of a notice under
this Section, the Agent shall advise the Lenders thereof. Any notice delivered
by the Borrowing Agent pursuant to this Section shall be irrevocable. An
increase to the Maximum Revolving Advance Amount shall not require or cause

 

46



--------------------------------------------------------------------------------

a change in the commitment of any existing Lender in effect at such time, unless
such existing Lender chooses, in its sole discretion, to fund in whole or in
part, the increase in the Maximum Revolving Advance Amount. Agent shall not be
obligated to solicit or obtain lenders to provide the additional commitments
necessary for such increase. Upon any increase in the Maximum Revolving Advance
Amount, each term of this Agreement that requires an assessment of the amount of
Undrawn Availability (other than in Section 8.1(z) with respect to the initial
Advances), including with respect to the occurrence of a Triggering Event, shall
be adjusted proportionately by the percentage increase in the Maximum Revolving
Advance Amount.

 

III INTEREST AND FEES.

 

  3.1. Interest.

(a) Payment. Interest on Advances shall be payable in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period or, for Eurodollar
Rate Loans with an Interest Period in excess of three months, at the earlier of
(a) each three months from the commencement of such Eurodollar Rate Loan or
(b) the end of the Interest Period.

(b) Rate Changes. Interest charges shall be computed on the actual principal
amount of Revolving Advances outstanding during the month at a rate per annum
equal to the applicable Revolving Interest Rate. Whenever, subsequent to the
date of this Agreement, the Alternate Base Rate is increased or decreased, the
applicable Revolving Interest Rate for Domestic Rate Loans shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Alternate Base Rate during the time such change or changes
remain in effect. The Eurodollar Rate shall be adjusted with respect to
Eurodollar Rate Loans without notice or demand of any kind on the effective date
of any change in the Reserve Percentage as of such effective date.

(c) Default Rate. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, at the option of Agent or at the direction of
Required Lenders, the Obligations shall bear interest at the highest Revolving
Interest Rate payable under this Agreement plus two (2%) percent per annum (as
applicable, the “Default Rate”).

3.2. Letter of Credit Fees. Borrowers shall pay (x) to Agent, for the ratable
benefit of Lenders, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin for Eurodollar Rate Loans
then in effect per annum, such fees to be calculated on the basis of a 360-day
year for the actual number of days elapsed and to be payable quarterly in
arrears on the first day of each quarter and on the last day of the Term, and
(y) to the Issuer, an issuance fee of one quarter of one percent (0.25%) per
annum, together with any and all administrative, issuance, amendment, payment
and negotiation charges with respect to Letters of Credit and all fees and
expenses as agreed upon by the Issuer and the Borrowing Agent in connection with
any Letter of Credit, including in connection with the opening, amendment or
renewal of any such Letter of Credit and any acceptances created thereunder and
shall reimburse Agent for any and all fees and expenses, if any, paid by Agent
to the Issuer (all of the foregoing fees, the “Letter of Credit

 

47



--------------------------------------------------------------------------------

Fees”). All such charges shall be deemed earned in full on the date when the
same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason. Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the Issuer’s
prevailing charges for that type of transaction. All Letter of Credit Fees
payable hereunder shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or pro-ration upon
the termination of this Agreement for any reason. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders, the Letter of Credit Fees
described in clause (x) of this Section 3.2 shall be increased by an additional
two percent (2%) per annum.

3.3. Facility Fee. If, for any fiscal quarter during the Term, the average daily
balance of the Revolving Advances plus the Maximum Undrawn Amount of all Letters
of Credit for each day of such fiscal quarter does not equal the Maximum
Revolving Advance Amount, then Borrowers shall pay to Agent for the ratable
benefit of Lenders a fee at a rate equal to the Facility Fee Applicable Margin
per annum on the amount by which the Maximum Revolving Advance Amount exceeds
such average daily balance (the “Facility Fee”). Such Facility Fee shall be
payable to Agent in arrears on the first day of each fiscal quarter with respect
to the previous fiscal quarter.

3.4. Fee Letter. Borrowers shall pay the amounts required to be paid in the Fee
Letter in the manner and at the times required by the Fee Letter.

3.5. Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Revolving Interest Rate during such extension.

3.6. Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.

3.7. Increased Costs. In the event that any Applicable Law, or any change
therein or in the interpretation or application thereof, or compliance by any
Lender (for purposes of this Section 3.7, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority, shall:

(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to

 

48



--------------------------------------------------------------------------------

Agent or any Lender of principal, fees, interest or any other amount payable
hereunder or under any Other Documents (except for changes in the rate of tax on
the overall net income of Agent or any Lender by the jurisdiction in which it
maintains its principal office);

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or

(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall either (i) promptly pay Agent or such Lender, upon its
demand, such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, or (ii) repay the
Obligations in full within ninety (90) days after the date of receipt of demand
for payment of such additional compensation from Agent or such Lender, without
payment of the early termination fee otherwise required by the Fee Letter;
provided that, Agent or such Lender shall only be permitted to charge Borrowers
for such additional cost or such reduction if Agent or such Lender is charging
amounts to customers similar to the Borrowers or with similar credit facilities
as a result of the any of the foregoing circumstances. Agent or such Lender
shall certify the amount of such additional cost or reduced amount to Borrowing
Agent, and such certification shall be conclusive absent manifest error.

3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 for any Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,

then Agent shall give Borrowing Agent prompt written notice of such
determination. If such notice is given, (i) any such requested Eurodollar Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 24 hours after receipt of such notice from Agent, that its
request for such borrowing shall be cancelled or made as an unaffected type of
Eurodollar Rate Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which
was to have been converted to an affected type of Eurodollar Rate Loan shall be
continued as or converted into a Domestic Rate Loan, or, if Borrowing Agent
shall notify Agent, no later than 24 hours after receipt of such notice from
Agent, shall be maintained as an unaffected type

 

49



--------------------------------------------------------------------------------

of Eurodollar Rate Loan, and (iii) any outstanding affected Eurodollar Rate
Loans shall be converted into a Domestic Rate Loan, or, if Borrowing Agent shall
notify Agent, no later than 12:00 Noon two (2) Business Days prior to the last
Business Day of the then current Interest Period applicable to such affected
Eurodollar Rate Loan, shall be converted into an unaffected type of Eurodollar
Rate Loan, on the last Business Day of the then current Interest Period for such
affected Eurodollar Rate Loans. Until such notice has been withdrawn, Lenders
shall have no obligation to make an affected type of Eurodollar Rate Loan or
maintain outstanding affected Eurodollar Rate Loans and no Borrower shall have
the right to convert a Domestic Rate Loan or an unaffected type of Eurodollar
Rate Loan into an affected type of Eurodollar Rate Loan.

3.9. Capital Adequacy.

(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, Borrowers shall either (i) promptly
pay Agent or such Lender, upon its demand made from time to time, such
additional amount as will compensate Agent or such Lender for such reduction, or
(ii) repay the Obligations in full within ninety (90) days after the date of
receipt of demand for payment of any such additional amount from Agent or such
Lender, without payment of the early termination fee otherwise required by the
Fee Letter; provided that, Agent or such Lender shall only be permitted to
charge Borrowers for such additional amount to compensate it if Agent or such
Lender is charging amounts to customers similar to the Borrowers or with similar
credit facilities as a result of any of the foregoing circumstances. In
determining such amount or amounts, Agent or such Lender may use any reasonable
averaging or attribution methods. The protection of this Section 3.9 shall be
available to Agent and each Lender regardless of any possible contention of
invalidity or inapplicability with respect to the Applicable Law or condition.

(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) when delivered to Borrowing Agent shall be conclusive absent
manifest error.

3.10. Gross Up for Taxes. If any Borrower shall be required by Applicable Law to
withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all

 

50



--------------------------------------------------------------------------------

required withholding or deductions, the applicable Payee or Payees receives an
amount equal to the sum it would have received had no such withholding or
deductions been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law. Notwithstanding the foregoing, no Borrower shall
be obligated to make any portion of the Gross-Up Payment that is attributable to
any withholding or deductions that would not have been paid or claimed had the
applicable Payee or Payees properly claimed a complete exemption with respect
thereto pursuant to Section 3.11.

 

  3.11. Withholding Tax Exemption.

(a) Each Payee that is not incorporated under the Applicable Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrowing Agent and Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.

(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) shall deliver such valid
Withholding Certificate as follows: (A) each Payee which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by any Borrower hereunder for the account of such Payee; (B) each Payee
shall deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of such assignment or participation (unless Agent in
its sole discretion shall permit such Payee to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by Agent). Each Payee which so delivers a
valid Withholding Certificate further undertakes to deliver to Borrowing Agent
and Agent two (2) additional copies of such Withholding Certificate (or a
successor form) on or before the date that such Withholding Certificate expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent Withholding Certificate so delivered by it, and such amendments
thereto or extensions or renewals thereof as may be reasonably requested by
Borrowing Agent or Agent.

(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b), Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the

 

51



--------------------------------------------------------------------------------

amount of any tax it deducts and withholds in accordance with regulations under
§1441 of the Code.

3.12. FATCA. If a payment made to a Payee under this Agreement would be subject
to U.S. Federal withholding tax imposed by FATCA if such Payee were to fail to
comply with the applicable reporting requirements of FATCA (including those
containing in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

IV COLLATERAL: GENERAL TERMS

4.1. Security Interest in the Collateral.

(a) Grant. To secure the prompt payment and performance to Agent and each Lender
of the Obligations, each Borrower hereby assigns, pledges and grants to Agent
for its benefit and for the ratable benefit of each Lender a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter acquired or arising and wheresoever located.

(b) Books and Records. Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest.

(c) Commercial Tort Claims. Each Borrower shall promptly provide Agent with
written notice of each commercial tort claim, such notice to contain the case
title together with the applicable court and a brief description of the
claim(s). Upon delivery of each such notice, such Borrower shall be deemed to
hereby grant to Agent a security interest and lien in and to such commercial
tort claims and all proceeds thereof.

4.2. Perfection of Security Interest. Each Borrower shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Collateral Access Agreements for locations not
owned by a Borrower at which Collateral is located, including Inventory which is
in the possession, custody or control of a third-party, to the extent such
Collateral is to be eligible hereunder, (iii) delivering to Agent, endorsed or
accompanied by such instruments of assignment as Agent may specify, and stamping
or marking, in such manner as Agent may specify, any and all chattel paper,
instruments, letters of credits and advices thereof and documents evidencing or
forming a part of the Collateral, (iv) entering into warehousing, lockbox and
other custodial arrangements

 

52



--------------------------------------------------------------------------------

satisfactory to Agent, and (v) executing and delivering financing statements,
control agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance satisfactory to Agent, relating to the
creation, validity, perfection, maintenance or continuation of Agent’s security
interest and Lien under the Uniform Commercial Code or other Applicable Law. By
its signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may have a description of collateral which is broader than
that set forth herein). All charges, expenses and fees Agent may incur in doing
any of the foregoing, and any local taxes relating thereto, shall be charged to
Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and added to
the Obligations, or, at Agent’s option, shall be paid to Agent for its benefit
and for the ratable benefit of Lenders immediately upon demand.

4.3. Disposition of Collateral. No Borrower, nor any of their respective
Subsidiaries, shall make any disposition of assets whether by sale, lease,
transfer, or otherwise except Permitted Dispositions.

4.4. Preservation of Collateral. Following the occurrence of a Default or Event
of Default, in addition to the rights and remedies set forth in Section 11.1,
Agent: (a) may at any time take such steps as Agent deems necessary to protect
Agent’s interest in and to preserve the Collateral, including the hiring of such
security guards or the placing of other security protection measures as Agent
may deem appropriate; (b) may employ and maintain at any of any Borrower’s
premises a custodian who shall have full authority to do all acts necessary to
protect Agent’s interests in the Collateral; (c) may lease warehouse facilities
to which Agent may move all or part of the Collateral; (d) may use any
Borrower’s owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (e) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any of Borrower’s owned or leased
property. Each Borrower shall cooperate fully with all of Agent’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Agent may direct. All of Agent’s expenses of preserving the Collateral,
including any expenses relating to the bonding of a custodian, shall be charged
to Borrowers’ Account as a Revolving Advance maintained as a Domestic Rate Loan
and added to the Obligations.

4.5. Ownership of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Borrower shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all respects;
(iii) all signatures and endorsements of each Borrower that appear on such
documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) Schedule 4.5(a) hereto sets forth a correct
and complete list as of the Closing Date of the location, by state and street
address, of all Real Property, together with the names and addresses of any
landlords.

 

53



--------------------------------------------------------------------------------

(b) (i) Schedule 4.5(b)(i) hereto contains a correct and complete list, as of
the Closing Date, of the legal names and addresses of each third-party warehouse
or other third-party processing location at which Inventory of any Borrower with
a value in excess of $50,000 is stored or processed; (ii) there is no location
at which any Borrower has any Equipment or Inventory (except for Inventory in
transit and Inventory with a value of less than $50,000) other than those
locations listed on Schedule 4.5(a) or Schedule 4.5(b)(i); (iii) none of the
receipts received by any Borrower from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns; and (iv) Schedule
4.5(b)(iv) hereto sets forth a correct and complete list as of the Closing Date
of each place of business of each Borrower and each of their respective
Subsidiaries not listed on Schedule 4.5(a) or Schedule 4.5(b)(i).

4.6. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Permitted Dispositions), assign, transfer, create
or suffer to exist a Lien upon or encumber or allow or suffer to be encumbered
in any way except for Permitted Encumbrances, any part of the Collateral. Each
Borrower shall defend Agent’s interests in the Collateral against any and all
Persons whatsoever. At any time following an Event of Default and demand by
Agent for payment of all Obligations, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises this right to take possession of
the Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent. In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law. Each Borrower shall, and
Agent may, at its option, instruct all carriers, forwarders, warehousers or
others receiving or holding documents of title or instruments in which Agent
holds a security interest to deliver same to Agent and/or subject to Agent’s
order and if they shall come into any Borrower’s possession, they, and each of
them, shall be held by such Borrower in trust as Agent’s trustee, and such
Borrower will immediately deliver them to Agent in their original form together
with any necessary endorsement.

4.7. Books and Records. Each Borrower shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.

4.8. Deleted.

 

54



--------------------------------------------------------------------------------

4.9. Compliance with Laws. Each Borrower shall comply with all Applicable Laws
with respect to the Collateral or any part thereof or to the operation of such
Borrower’s business the non-compliance with which could reasonably be expected
to have a Material Adverse Effect. The assets of Borrowers at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to the assets of Borrowers so that such insurance
shall remain in full force and effect.

4.10. Inspection of Premises. At all reasonable times Agent and each Lender
shall have full access to and the right to audit, appraise, check, inspect and
make abstracts and copies from each Borrower’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Borrower’s business. Agent, any Lender and their agents may enter upon
any premises of any Borrower at any time during business hours and at any other
reasonable time, and from time to time, for the purpose of auditing, inspecting
or appraising the Collateral and any and all records pertaining thereto and the
operation of such Borrower’s business; provided however, that Agent may:

(a) charge Borrowers for only two (2) complete field examinations during each
fiscal year, provided further that, field examinations initiated: (i) prior to
the Closing Date, (ii) during a Cash Dominion Period, (iii) in connection with a
Permitted Acquisition, or (iv) during the continuance of an Event of Default,
shall be charged to Borrowers and not be subject to the foregoing limitation,

(b) charge Borrowers for only one (1) appraisal of Borrowers’ Inventory during
each fiscal year, provided further that, appraisals initiated: (i) prior to the
Closing Date, (ii) during a Cash Dominion Period, (iii) in connection with a
Permitted Acquisition, or (iv) during the continuance of an Event of Default,
shall be charged to Borrowers and not be subject to the foregoing limitation,

(c) charge Borrowers for such other appraisals of the Collateral as Agent elects
in its sole discretion during the continuation of an Event of Default or as are
necessary to comply with Applicable Law, and

(d) charge the foregoing costs to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan.

4.11. Insurance. Schedule 4.11 sets forth a list of all insurance maintained by
Borrowers and their respective Subsidiaries on the Closing Date. The assets and
properties of each Borrower and their respective Subsidiaries at all times shall
be maintained in accordance with the requirements of all insurance carriers
which provide insurance with respect to the assets and properties of each such
Borrower and its respective Subsidiaries so that such insurance shall remain in
full force and effect. Each Borrower shall bear the full risk of any loss of any
nature whatsoever with respect to the Collateral. At each Borrower’s own cost
and expense in amounts and with carriers acceptable to Agent, each Borrower
shall and shall cause each of its respective Subsidiaries to (a) keep all its
insurable properties and properties in which it has an interest insured against
the hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to its including business
interruption insurance; (b)

 

55



--------------------------------------------------------------------------------

maintain a bond or crime insurance in such amounts as is customary in the case
of companies engaged in businesses similar to it insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of it either directly or through authority to draw upon
such funds or to direct generally the disposition of such assets; (c) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others; (d) maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which it is engaged in business; (e) furnish Agent with
(i) certificates of insurance (or if requested by Agent, copies of all policies)
and evidence of the maintenance of the foregoing coverage by the renewal thereof
at least five (5) days before any expiration date, and (ii) appropriate loss
payable endorsements in form and substance satisfactory to Agent, naming Agent
as an additional insured and loss payee as its interests may appear with respect
to all insurance coverage referred to in clauses (a), and (c) above, and
providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice (or ten (10) days in the case of
termination due to non-payment of premiums) is given to Agent. In the event of
any loss thereunder, the carriers named therein hereby are directed by Agent and
the applicable Borrower to make payment for such loss to Agent and not to such
Borrower and Agent jointly.

During the continuation of an Event of Default, (i) if any insurance losses are
paid by check, draft or other instrument payable to any Borrower and Agent
jointly, Agent may endorse such Borrower’s name thereon and do such other things
as Agent may deem advisable to reduce the same to cash; (ii) Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a) and (b) above, and (iii) Agent shall apply all loss recoveries to
the Obligations in accordance with Section 11.6. Any proceeds received in excess
of the Obligations shall be paid by Agent to Borrowers or applied as may be
otherwise required by law.

Subject to the fulfillment of the conditions set forth below, Agent shall remit
to Borrowing Agent insurance proceeds received by Agent during any calendar year
under insurance policies procured and maintained by Borrowers which insure
Borrowers’ insurable properties to the extent such insurance proceeds do not
exceed $2,000,000 in the aggregate during such calendar year. In the event
Borrowing Agent have previously received (or, after giving effect to any
proposed remittance by Agent to Borrowing Agent would receive) insurance
proceeds which exceed $2,000,000 in the aggregate during any calendar year, then
Agent may at its option either (I) remit such excess insurance proceeds to
Borrowing Agent, or (II) apply the proceeds to the Revolving Advances subject to
Borrowers’ ability to reborrow Revolving Advances in accordance with the terms
hereof. If any loss relates to Collateral that constitutes Eligible Equipment,
there shall be a reduction in the Amortizing Tranche equal to the Unamortized
Portion of such Eligible Equipment, provided that, the Agent may at its option,
upon request by Borrowing Agent, re-instate such Unamortized Portion upon
receipt of an appraisal of any replacement Equipment and such other evidence as
Agent may reasonably require to support such request.

 

56



--------------------------------------------------------------------------------

The agreement of Agent to remit insurance proceeds in the manner above provided
shall be subject in each instance to satisfaction of each of the following
conditions: (x) no Event of Default or Default shall then have occurred and be
continuing, and (y) Borrowers shall use such insurance proceeds to repair,
replace or restore the insurable property which was the subject of the insurable
loss and for no other purpose.

4.12. Failure to Pay Insurance. If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance
maintained as a Domestic Rate Loan and such expenses so paid shall be part of
the Obligations.

4.13. Payment of Taxes. Each Borrower will and will cause each of its respective
Subsidiaries to pay, when due, all taxes, assessments and other Charges lawfully
levied or assessed upon it or any of the Collateral including real and personal
property taxes, assessments and charges and all franchise, income, employment,
social security benefits, withholding, and sales taxes. If any tax by any
Governmental Body is or may be imposed on or as a result of any transaction
between any Borrower and Agent or any Lender which Agent or any Lender may be
required to withhold or pay or if any taxes, assessments, or other Charges
remain unpaid after the date fixed for their payment, or if any claim shall be
made which, in Agent’s or any Lender’s opinion, may possibly create a valid Lien
on the Collateral, Agent may without notice to Borrowers pay the taxes,
assessments or other Charges and each Borrower hereby indemnifies and holds
Agent and each Lender harmless in respect thereof. Agent will not pay any taxes,
assessments or Charges to the extent that any applicable Borrower has Properly
Contested those taxes, assessments or Charges. The amount of any payment by
Agent under this Section 4.13 shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations and, until Borrowers shall furnish Agent with an indemnity therefor
(or supply Agent with evidence satisfactory to Agent that due provision for the
payment thereof has been made), Agent may hold without interest any balance
standing to Borrowers’ credit and Agent shall retain its security interest in
and Lien on any and all Collateral held by Agent.

4.14. Payment of Leasehold Obligations. Each Borrower shall and shall cause each
of its respective Subsidiaries at all times to pay, when and as due, its rental
obligations under all leases under which it is a tenant, and shall otherwise
comply, in all material respects, with all other terms of such leases and keep
them in full force and effect and, at Agent’s request will provide evidence of
having done so.

 

  4.15. Receivables.

(a) Nature of Receivables. Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of a Borrower, or work, labor or services theretofore rendered
by a Borrower as of the date each Receivable is created. Same shall be due and
owing in accordance with the applicable Borrower’s standard terms of sale
without dispute, setoff or

 

57



--------------------------------------------------------------------------------

counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrowers to Agent.

(b) Solvency of Customers. Each Customer, to the best of each Borrower’s
knowledge, as of the date each Receivable is created, is and will be able to pay
all Receivables on which the Customer is obligated in full when due or with
respect to such Customers of any Borrower who are not solvent such Borrower has
set up on its books and in its financial records bad debt reserves adequate to
cover such Receivables.

(c) Location of Borrowers. Borrowers’ chief executive office is located at 101
Bullitt Lane, Louisville, Kentucky 40222. Until written notice is given to Agent
by Borrowing Agent of any other office at which any Borrower keeps its records
pertaining to Receivables, all such records shall be kept at such executive
office.

(d) Collection of Receivables. Subject to Agent’s rights under Section 4.15(e),
during a Cash Dominion Period, each Borrower will, at such Borrower’s sole cost
and expense, but on Agent’s behalf and for Agent’s account, collect in trust for
Agent all amounts received on Receivables (other than Excluded Receivables), and
shall not commingle such collections with any Borrower’s funds or use the same
except to pay Obligations. Each Borrower shall deposit in the Blocked Accounts
or Collection Accounts, or, upon request by Agent, deliver to Agent, in original
form and on the date of receipt thereof, all checks, drafts, notes, money
orders, acceptances, cash and other evidences of Indebtedness, other than those
arising from Excluded Receivables.

(e) Notification of Assignment of Receivables. At any time following the
occurrence and during the continuance of an Event of Default, Agent shall have
the right to send notice of the assignment of, and Agent’s security interest in
and Lien on, the Receivables to any and all Customers or any third party holding
or otherwise concerned with any of the Collateral. Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both. Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations.

(f) Power of Agent to Act on Borrowers’ Behalf. Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Borrower any
and all checks, drafts and other instruments for the payment of money relating
to the Receivables in connection with the collection of such Receivables, and
each Borrower hereby waives notice of presentment, protest and non-payment of
any instrument so endorsed. Each Borrower hereby constitutes Agent or Agent’s
designee as such Borrower’s attorney with power, at any time following the
occurrence and during the continuance of an Event of Default, (i) to endorse
such Borrower’s name upon any notes, acceptances, checks, drafts, money orders
or other evidences of payment or Collateral; (ii) to sign such Borrower’s name
on any invoice or bill of lading relating to any of the Receivables, drafts
against Customers, assignments and verifications of Receivables; (iii) to send
verifications of Receivables to any Customer; (iv) to sign such Borrower’s name
on all financing statements or any other documents or instruments deemed
necessary or appropriate by Agent to preserve, protect, or perfect Agent’s
interest in the

 

58



--------------------------------------------------------------------------------

Collateral and to file same; (v) to demand payment of the Receivables; (vi) to
enforce payment of the Receivables by legal proceedings or otherwise; (vii) to
exercise all of such Borrower’s rights and remedies with respect to the
collection of the Receivables and any other Collateral; (viii) to settle,
adjust, compromise, extend or renew the Receivables; (ix) to settle, adjust or
compromise any legal proceedings brought to collect Receivables; (x) to prepare,
file and sign such Borrower’s name on a proof of claim in bankruptcy or similar
document against any Customer; (xi) to prepare, file and sign such Borrower’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables; and (xii) to do all other acts and
things necessary to carry out this Agreement. All acts of said attorney or
designee are hereby ratified and approved, and said attorney or designee shall
not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence (as determined by a court of competent jurisdiction in a
final non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid. Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to any Borrower to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to any Borrower.

(g) No Liability. Neither Agent nor any Lender shall, under any circumstances or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom, except to the extent caused by the gross negligence or
willful misconduct of Agent or any Lender, respectively. Following the
occurrence of an Event of Default or Default Agent may, without notice or
consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof. Agent is authorized and empowered to accept
following the occurrence of an Event of Default or Default, the return of the
goods represented by any of the Receivables, without notice to or consent by any
Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.

(h) Establishment of a Lockbox Account, Dominion Account.

(i) All of Borrowers’ cash, cash equivalents, and the proceeds of all Collateral
shall be deposited directly into either: (a) a lockbox account, dominion account
or such other “blocked account” (“Blocked Accounts”) established at a bank or
banks (each such bank, a “Blocked Account Bank”) pursuant to an arrangement with
such Blocked Account Bank as may be selected by Borrowing Agent and be
reasonably acceptable to Agent (which arrangement shall permit Borrowers to
access accounts absent a Cash Dominion Period), or (b) separate lockbox
depository accounts (“Collection Accounts”) established at the Agent for the
deposit of such cash, Cash Equivalents, and proceeds; provided that, all
disbursements shall be made from separate disbursement accounts established with
Agent; provided further that Borrowers may maintain separate payroll and other
employee-related accounts at other institutions to the extent desirable to
accommodate their employees. Collection Accounts shall be used solely for
collections.

 

59



--------------------------------------------------------------------------------

(ii) Each applicable Borrower, Agent and each Blocked Account Bank shall enter
into a deposit account control agreement in form and substance reasonably
satisfactory to Agent (each, a “Blocked Account Agreement”) granting Agent
exclusive control over the Blocked Accounts and directing such Blocked Account
Bank to transfer such funds deposited therein to Agent without offset or
deduction upon written notice from Agent (each an “Account Control Notice”),
either to any account maintained by Agent at said Blocked Account Bank or by
wire transfer to appropriate account(s) of Agent. Neither Agent nor any Lender
assumes any responsibility for such blocked account arrangement, including any
claim of accord and satisfaction or release with respect to deposits accepted by
any Blocked Account Bank thereunder. Each Blocked Account Agreement shall
require that the applicable Blocked Account Bank provide account statements and
such other account information as is reasonably requested by Agent from time to
time.

(iii) Agent shall only be entitled to give an Account Control Notice to each
Blocked Account Bank and to exercise exclusive control over all Blocked Accounts
and Collection Accounts during a Cash Dominion Period. Upon the issuance of an
Account Control Notice by Agent during a Cash Dominion Period, all funds then
held and thereafter deposited in Blocked Accounts and Collection Accounts shall
immediately become subject to the exclusive control of Agent and property of
Agent and applied to the Obligations in accordance with the terms hereof. Agent
may maintain the foregoing in effect notwithstanding the waiver or cure of the
event or circumstance which caused the Triggering Event; provided that, upon a
Satisfaction Event, Agent shall, at the request of any Borrowing Agent, promptly
rescind each Account Control Notice, permit Borrowers access to funds on deposit
in the Blocked Accounts and Collection Accounts, and cease the daily application
of collections to the Obligations until a subsequent Triggering Event occurs.

(iv) Upon the occurrence of an Event of Default, Borrowers shall cause their
respective Foreign Subsidiaries to deposit their cash and cash equivalents in
the Collection Accounts for application to the Obligations to the extent such
Foreign Subsidiaries’ combined cash and cash equivalents are in excess of
$2,500,000 in the aggregate upon such occurrence. On the sixth (6th) Business
Day of each calendar month during the continuation of such Event of Default,
Borrowers shall cause their respective Foreign Subsidiaries to deposit their
cash and cash equivalents in the Collection Accounts for application to the
Obligations to the extent such Foreign Subsidiaries’ combined cash and cash
equivalents are in excess of $2,500,000 in the aggregate on the first
(1st) Business Day of each such month.

(v) As of the Closing Date, set forth on Schedule 4.15(h) are all of the deposit
accounts and securities accounts of Holdings and its Subsidiaries, including,
with respect to each bank or securities intermediary (i) the name and address of
such Person, and (ii) the account numbers of the deposit accounts and securities
accounts maintained with such Person.

(i) Adjustments. No Borrower will, without Agent’s consent, compromise or adjust
any material amount of the Receivables (or extend the time for payment thereof)
or accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the business of such Borrower.

 

60



--------------------------------------------------------------------------------

(j) United States Government Receivables.

(i) Existing Contracts. As of the Closing Date, all non-classified contracts of
a Borrower with the United States, or any department, agency or instrumentality
of any of them, are set forth on Schedule 4.15(j). None of such existing
contracts have been assigned in whole or part to any Person. None of such
existing contracts nor future contracts with the United States, or any
department, agency or instrumentality of it, nor, in any case, the right to the
payment of money thereunder, shall be assigned in whole or part to any Person
other than Agent.

(ii) Contract Assignments. In the event Borrowing Agent requests that any
amounts payable under any contract with the United States, or any department,
agency or instrumentality of it, constitute Eligible Governmental Receivables,
the applicable Borrower shall deliver the portion of such contract which
identifies the parties thereto, the contract number, the date of the contract,
and the identity and contact information for the contracting officer, together
with an effective assignment thereof executed by the applicable Borrower in the
form attached hereto as Exhibit 4.15(j) (the “US Assignment”), which will assign
the right to payment of any Receivable thereunder to Agent. To the extent any
such contract is modified in any material respect, Borrowing Agent shall deliver
to Agent notice of such modification and the terms of such modification to the
extent necessary for the US Assignment to remain accurate, together with a new
US Assignment of such contract, if necessary. Agent may (I) elect to complete
each US Assignment and deliver it to the applicable contracting officer for
acknowledgment and acceptance by such contracting officer and any other Person
necessary to comply with the Federal Assignment of Claims Act, and (II) take
such other actions as may be required under the Federal Assignment of Claims Act
to effect the assignment of such Receivable in accordance with the Federal
Assignment of Claims Act, upon the occurrence of any one of the following: (x) a
Default or Event of Default, (y) a Triggering Event, or (z) after applying the
Receivables Advance Rate thereto, Eligible Government Receivables constitute
greater than 25% of the Formula Amount. In such event, Agent may, at any time
upon notice to Borrowing Agent, change the payment instructions for all such
Receivables assigned to Agent from any Borrower to Agent and each Borrower
irrevocably designates and appoints Agent (and all persons designated by Agent)
as such Borrower’s true and lawful attorney in fact to (A) take any action as
may be necessary or desirable to complete any such US Assignment on behalf of
such Borrower and to direct the payment of the proceeds thereof; and (B) to
execute and deliver the US Assignment on behalf of such Borrower.

(iii) Further Assurances. Upon the request of Agent, Borrowers shall take all
reasonable steps necessary to protect Agent’s interest in any Eligible
Government Receivable under the Federal Assignment of Claims Act and all other
applicable state or local statutes or ordinances and deliver to Agent
appropriately endorsed, any instrument or chattel paper connected with any
Receivable arising out of contracts between any Borrower and the United States,
or any department, agency or instrumentality of it.

(iv) Central Contractor Registration. No Borrower shall change its registration
in the United States Central Contractor Registration database or any replacement
registration system established by the United States for the purpose of
registering government contractors and accepting payment instructions with
respect to Receivables due from the United

 

61



--------------------------------------------------------------------------------

States, or any department, agency or instrumentality of it (the “CCR”). Each
registered Borrower shall annually update its registration in the CCR and take
all other steps necessary to maintain an effective registration with payment
instructions for all such Receivables to the Collection Accounts only. In the
event any Borrower changes its registration such that such Receivables are not
paid directly and solely to the Collection Accounts, Agent may exercise the
power of attorney granted pursuant to Section 4.15(j)(ii) to alter such
Borrower’s registration with the CCR as Agent deems appropriate in its sole
discretion.

4.16. Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

4.17. Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved
(reasonable wear and tear excepted). Each Borrower shall have the right to sell
Equipment to the extent such sale is a Permitted Disposition.

4.18. Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.

 

  4.19. Environmental Matters.

(a) Each Borrower shall and shall cause each of its respective Subsidiaries to
ensure that the Real Property and all operations and businesses conducted
thereon remains in compliance with all Environmental Laws and they shall not
place or permit to be placed any Hazardous Substances on any Real Property
except as permitted by Applicable Law or appropriate governmental authorities.

(b) Each Borrower shall and shall cause each of its respective Subsidiaries to
establish and maintain a system to assure and monitor continued compliance with
all applicable Environmental Laws which system shall include periodic reviews of
such compliance.

(c) Each Borrower shall and shall cause each of its respective Subsidiaries to
(i) employ in connection with the use of the Real Property appropriate
technology necessary to maintain compliance with any applicable Environmental
Laws and (ii) dispose of any and all Hazardous Waste generated at the Real
Property only at facilities and with carriers that maintain valid permits under
RCRA and any other applicable Environmental Laws. Each Borrower shall and shall
cause each of its respective Subsidiaries to use their best efforts to obtain
certificates of disposal, such as hazardous waste manifest receipts, from all
treatment, transport, storage or

 

62



--------------------------------------------------------------------------------

disposal facilities or operators employed by it in connection with the transport
or disposal of any Hazardous Waste generated at the Real Property.

(d) In the event any Borrower or any of their respective Subsidiaries obtains,
gives or receives notice of any Release or threat of Release of a reportable
quantity of any Hazardous Substances at the Real Property (any such event being
hereinafter referred to as a “Hazardous Discharge”) or receives any notice of
violation, request for information or notification that it is potentially
responsible for investigation or cleanup of environmental conditions at the Real
Property, demand letter or complaint, order, citation, or other written notice
with regard to any Hazardous Discharge or violation of Environmental Laws
affecting the Real Property or any interest therein (any of the foregoing is
referred to herein as an “Environmental Complaint”) from any Person, including
any state agency responsible in whole or in part for environmental matters in
the state in which the Real Property is located or the United States
Environmental Protection Agency (any such person or entity hereinafter the
“Authority”), then Borrowing Agent shall, within fifteen (15) Business Days,
give written notice of same to Agent detailing facts and circumstances of which
any Borrower is aware giving rise to the Hazardous Discharge or Environmental
Complaint. Such information is to be provided to allow Agent to protect its
security interest in and Lien on the Real Property and the Collateral and is not
intended to create nor shall it create any obligation upon Agent or any Lender
with respect thereto.

(e) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
or any of their respective Subsidiaries to dispose of Hazardous Substances and
shall continue to forward copies of correspondence between it and the Authority
regarding such claims to Agent until the claim is settled. Borrowing Agent shall
promptly forward to Agent copies of all documents and reports concerning a
Hazardous Discharge at the Real Property that any any Borrower or any of their
respective Subsidiaries are required to file under any Environmental Laws. Such
information is to be provided solely to allow Agent to protect Agent’s security
interest in and Lien on the Real Property and the Collateral.

(f) Borrowers shall and shall cause each of their respective Subsidiaries to
respond promptly to any Hazardous Discharge or Environmental Complaint and take
all necessary action in order to safeguard the health of any Person and to avoid
subjecting the Collateral or Real Property to any Lien. If any of them shall
fail to respond promptly to any Hazardous Discharge or Environmental Complaint
or any of them shall fail to comply in any material respect with any of the
requirements of any Environmental Laws, Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral: (A) give such notices or (B) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date

 

63



--------------------------------------------------------------------------------

expended at the Default Rate for Domestic Rate Loans constituting Revolving
Advances shall be paid upon demand by Borrowers, and until paid shall be added
to and become a part of the Obligations secured by the Liens created by the
terms of this Agreement or any other agreement between Agent, any Lender and any
Borrower.

(g) Promptly upon the written request of Agent from time to time, Borrowers
shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property. Any report
or investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to Agent. If such estimates, individually or in
the aggregate, exceed $100,000, Agent shall have the right to require Borrowers
to post a bond, letter of credit or other security reasonably satisfactory to
Agent to secure payment of these costs and expenses.

(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender. Borrowers’ obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.

4.20. Financing Statements. Except as respects the financing statements filed by
Agent and the financing statements described on Schedule 1.2(a), no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.

 

V REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants on behalf of itself and each of its
respective Subsidiaries, to the extent applicable, as follows:

5.1. Authority. Each Borrower has full power, authority and legal right to enter
into this Agreement and the Other Documents and to perform all its respective
Obligations hereunder and thereunder. This Agreement and the Other Documents
have been duly executed and delivered by each Borrower, and this Agreement and
the Other Documents constitute the legal, valid and binding obligation of such
Borrower enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or

 

64



--------------------------------------------------------------------------------

similar laws affecting creditors’ rights generally. The execution, delivery and
performance of this Agreement and of the Other Documents (a) are within such
Borrower’s corporate or limited liability company powers, have been duly
authorized by all necessary corporate or company action, are not in
contravention of law or the terms of such Borrower’s by-laws or certificate or
articles of incorporation, or operating agreement or certificate of formation,
or other applicable documents relating to such Borrower’s formation or to the
conduct of such Borrower’s business or of any material agreement or undertaking
to which such Borrower is a party or by which such Borrower is bound, (b) will
not conflict with or violate any law or regulation, or any judgment, order or
decree of any Governmental Body, (c) will not require the Consent of any
Governmental Body or any other Person, except those Consents set forth on
Schedule 5.1 hereto, all of which will have been duly obtained, made or compiled
prior to the Closing Date and which are in full force and effect and (d) will
not conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any agreement, charter document, instrument, by-law, operating agreement, or
other instrument to which such Borrower is a party or by which it or its
property is a party or by which it may be bound.

5.2. Formation, Qualification, Equity Interests, Subsidiaries.

(a) Each Borrower is duly incorporated or organized and in good standing under
the laws of the jurisdiction listed on Schedule 5.2(a) and is qualified to do
business and is in good standing in the jurisdictions listed on Schedule 5.2(a)
which constitute all jurisdictions in which qualification and good standing are
necessary for such Borrower to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect on such Borrower. Each Borrower has delivered to Agent true and
complete copies of its certificate of incorporation and by-laws or certificate
of formation and operating agreement and will promptly notify Agent of any
material amendment or changes thereto.

(b) Set forth on Schedule 5.2(b), is a complete and accurate description, as of
the Closing Date, of the authorized Equity Interests of each Borrower (other
than Holdings) and their respective Subsidiaries, by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding. Other than as described on Schedule 5.2(b), there are no
subscriptions, options, warrants, or calls relating to any Equity Interests of
each Borrower (other than Holdings) or any of their respective Subsidiaries,
including any right of conversion or exchange under any outstanding security or
other instrument. Other than as described on Schedule 5.2(b), as of the Closing
Date, no Borrower is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any Equity Interest or any security
convertible into or exchangeable for any of its Equity Interests.

(c) As of the Closing Date, the only Subsidiaries of each Borrower are listed on
Schedule 5.2(b).

5.3. Survival of Representations and Warranties. All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the

 

65



--------------------------------------------------------------------------------

execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.

5.4. Tax Returns. Each Borrower’s federal tax identification number is set forth
on Schedule 5.4. Each Borrower and its respective Subsidiaries has filed all
federal, state and local tax returns and other reports each is required by law
to file and has paid all taxes, assessments, fees and other governmental charges
that are due and payable. The provision for taxes on the books of each Borrower
and its respective Subsidiaries is adequate for all years not closed by
applicable statutes, and for its current fiscal year, and no Borrower has any
knowledge of any material deficiency or additional assessment in connection
therewith not provided for on such books.

5.5. Financial Statements.

(a) The twelve-month cash flow projections for the period ending December 31,
2011, of Holdings and its Subsidiaries on a Consolidated Basis and their
projected balance sheets as of the Closing Date, copies of which are annexed
hereto as Exhibit 5.5(a) (the “Projections”) were prepared by a Responsible
Officer, are based on underlying assumptions which provide a reasonable basis
for the projections contained therein and reflect Borrowers’ judgment based on
present circumstances of the most likely set of conditions and course of action
for the projected period.

(b) The consolidated and consolidating balance sheets of Holdings and its
Subsidiaries on a Consolidated Basis and such other Persons described therein
(including the accounts of all Subsidiaries for the respective periods during
which a subsidiary relationship existed) as of December 31, 2010, and the
related statements of income, changes in stockholder’s equity, and changes in
cash flow for the period ended on such date, all accompanied by reports thereon
containing opinions without qualification by independent certified public
accountants, copies of which have been delivered to Agent, have been prepared in
accordance with GAAP, consistently applied (except for changes in application in
which such accountants concur and present fairly the financial position of
Holdings and its Subsidiaries at such date and the results of their operations
for such period. Since December 31, 2010, there has been no change in the
condition, financial or otherwise, of Holdings or its Subsidiaries as shown on
the consolidated balance sheet as of such date and no change in the aggregate
value of machinery, equipment and Real Property owned by Holdings and its
Subsidiaries, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate has been materially adverse.

5.6. Entity Names. No Borrower has been known by any other corporate name in the
past five years and does not sell Inventory under any other name except as set
forth on Schedule 5.6, nor has any Borrower been the surviving corporation or
company of a merger or consolidation or acquired all or substantially all of the
assets of any Person during the preceding five (5) years.

5.7. O.S.H.A. and Environmental Compliance.

(a) Except as set forth on Schedule 5.7(a), each Borrower and its respective
Subsidiaries have duly complied with, and its facilities, business, assets,
property, leaseholds,

 

66



--------------------------------------------------------------------------------

Real Property and Equipment are in compliance in all material respects with, the
provisions of the Federal Occupational Safety and Health Act, the Environmental
Protection Act, RCRA and all other Environmental Laws; there have been no
outstanding citations, notices or orders of non-compliance issued to any
Borrower or their respective Subsidiaries or relating to its business, assets,
property, leaseholds or Equipment under any such laws, rules or regulations.

(b) Each Borrower and its respective Subsidiaries have been issued all required
federal, state and local licenses, certificates or permits relating to all
applicable Environmental Laws.

(c) (i) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property; (ii) there are no underground storage
tanks or polychlorinated biphenyls on the Real Property; (iii) the Real Property
has never been used as a treatment, storage or disposal facility of Hazardous
Waste; and (iv) no Hazardous Substances are present on the Real Property,
excepting such quantities as are handled in accordance with all applicable
manufacturer’s instructions and governmental regulations and in proper storage
containers and as are necessary for the operation of the commercial business of
any Borrower or their respective Subsidiaries or of their tenants.

5.8. Solvency; No Litigation, Violation, Indebtedness or Default.

(a) Except as set forth on Schedule 5.8(a), each Borrower is solvent, able to
pay its debts as they mature, has capital sufficient to carry on its business
and all businesses in which it is about to engage, and (i) as of the Closing
Date, the fair present saleable value of its assets, calculated on a going
concern basis, is in excess of the amount of its liabilities and (ii) subsequent
to the Closing Date, the fair saleable value of its assets (calculated on a
going concern basis) will be in excess of the amount of its liabilities.

(b) Except as disclosed in Schedule 5.8(b), no Borrower nor any of its
respective Subsidiaries has (i) any pending or threatened litigation,
arbitration, actions or proceedings which involve the possibility of having a
Material Adverse Effect, and (ii) any liabilities or indebtedness for borrowed
money other than the Obligations.

(c) No Borrower nor any of its respective Subsidiaries is in violation of any
applicable statute, law, rule, regulation or ordinance in any respect which
could reasonably be expected to have a Material Adverse Effect, nor is any
Borrower or any of their respective Subsidiaries in violation of any order of
any court, Governmental Body or arbitration board or tribunal.

(d) No Borrower nor any member of the Controlled Group maintains or contributes
to any Plan other than (i) as of the Closing Date, those listed on Schedule
5.8(d) hereto and (ii) thereafter, as permitted under this Agreement. Except as
set forth on Schedule 5.8(d), (i) no Plan has incurred any “accumulated funding
deficiency,” as defined in Section 302(a)(2) of ERISA and Section 412(a) of the
Code, whether or not waived, and each Borrower and each member of the Controlled
Group has met all applicable minimum funding requirements under Section 302 of
ERISA in respect of each Plan; (ii) each Plan which is intended to be a

 

67



--------------------------------------------------------------------------------

qualified plan under Section 401(a) of the Code as currently in effect has
received a determination letter from the Internal Revenue Service indicating
that the Plan document satisfies all requirements to be qualified under
Section 401(a) of the Code and, to Borrowers’ knowledge, the trust related
thereto is exempt from federal income tax under Section 501(a) of the Code;
(iii) neither any Borrower nor any member of the Controlled Group has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due which are unpaid; (iv) no Plan has
been terminated by the plan administrator thereof nor by the PBGC, and there is
no occurrence which would cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Plan; (v) at this time, the current value of the
assets of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities;
(vi) neither any Borrower nor any member of the Controlled Group has, in any
material respect, breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan; (vii) neither any Borrower nor
any member of a Controlled Group has incurred any liability for any excise tax
arising under Section 4972 or 4980B of the Code, and no fact exists which could
give rise to any such liability; (viii) neither any Borrower nor any member of
the Controlled Group nor any fiduciary of, nor any trustee to, any Plan, has
engaged in a “prohibited transaction” described in Section 406 of the ERISA or
Section 4975 of the Code nor taken any action which would constitute or result
in a Termination Event with respect to any such Plan which is subject to ERISA;
(ix) each Borrower and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan; (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period has not been waived; (xi) neither any Borrower nor any member of
the Controlled Group has any fiduciary responsibility for investments with
respect to any plan existing for the benefit of persons other than employees or
former employees of any Borrower and any member of the Controlled Group;
(xii) neither any Borrower nor any member of the Controlled Group maintains or
contributes to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any Borrower nor any
member of the Controlled Group has withdrawn, completely or partially, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980 and there exists no fact which would reasonably be
expected to result in any such liability; and (xiv) no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan.

5.9. Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned or utilized by any Borrower and
their respective Subsidiaries are set forth on Schedule 5.9, are valid and have
been duly registered or filed with all appropriate Governmental Bodies and
constitute all of the intellectual property rights which are necessary for the
operation of its business; there is no objection to or pending challenge to the
validity of any such patent, trademark, copyright, design rights, tradename,
trade secret or license, and no Borrower is aware of any grounds for any
challenge, except as set forth in Schedule 5.9. Each patent, patent application,
patent license, trademark, trademark application, trademark license, service
mark, service mark application, service mark license, design rights, copyright,
copyright application

 

68



--------------------------------------------------------------------------------

and copyright license owned or held by any Borrower and all trade secrets used
by any Borrower consist of original material or property developed by such
Borrower or was lawfully acquired by such Borrower from the proper and lawful
owner thereof. Except as otherwise set forth in Schedule 5.9 and except where
the failure to have such codes or escrow agreement would not be likely to have a
Material Adverse Effect, with respect to all software used by any Borrower, such
Borrower is in possession of all source and object codes related to each piece
of software or is the beneficiary of a source code escrow agreement, each such
source code escrow agreement being listed on Schedule 5.9.

5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each Borrower
and its respective Subsidiaries (a) is in compliance with and (b) has procured
and is now in possession of, all material licenses or permits required by any
Applicable Law for the operation of its business in each jurisdiction wherein it
is now conducting or proposes to conduct business and where the failure to
procure such licenses or permits could have a Material Adverse Effect. Schedule
5.10 sets forth a listing of all licenses and permits held by any Borrower and
their respective Subsidiaries which are material to the operation of their
business.

5.11. Default of Indebtedness. No Borrower nor any of its respective
Subsidiaries is in default in the payment of the principal of or interest on any
Indebtedness or under any instrument or agreement under or subject to which any
Indebtedness has been issued and no event has occurred under the provisions of
any such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder.

5.12. No Contract Defaults. No Borrower nor any of its respective Subsidiaries
is in default in the payment or performance of any of Material Contract. Except
with respect to those Material Contracts addressed by Section 4.15(j)(ii),
Borrowing Agent has heretofore delivered to Agent true and complete copies of
all Material Contracts to which a Borrower or any of its respective Subsidiaries
is a party or to which it or any of its properties is subject. All Material
Contracts are set forth on Schedule 5.12 (as it may be updated from time to
time), are in full force and effect and no notice of default or termination has
been delivered or threatened with respect thereto.

5.13. No Burdensome Restrictions. No Borrower nor any of its respective
Subsidiaries is party to any contract or agreement the performance of which
could have a Material Adverse Effect. No Borrower nor any of its respective
Subsidiaries has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien which is not a Permitted
Encumbrance.

5.14. No Labor Disputes. No Borrower nor any of its respective Subsidiaries is
involved in any labor dispute; there are no strikes or walkouts or union
organization of any its employees threatened or in existence and no labor
contract is scheduled to expire during the Term other than as set forth on
Schedule 5.14 hereto.

5.15. Margin Regulations. No Borrower nor any of its respective Subsidiaries is
engaged, nor will it engage, principally or as one of its important activities,
in the business of

 

69



--------------------------------------------------------------------------------

extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Advance
will be used for “purchasing” or “carrying” “margin stock” as defined in
Regulation U of such Board of Governors.

5.16. Investment Company Act. No Borrower nor any of its respective Subsidiaries
is an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, nor is it controlled by such a
company.

5.17. Disclosure. No representation or warranty made by any Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

5.18. Conflicting Agreements. No provision of any mortgage, indenture, contract,
agreement, judgment, decree or order binding on any Borrower or any of its
respective Subsidiaries or affecting the Collateral conflicts with, or requires
any Consent which has not already been obtained to, or would in any way prevent
the execution, delivery or performance of, the terms of this Agreement or the
Other Documents.

5.19. Application of Certain Laws and Regulations. Neither any Borrower nor any
Subsidiary of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.

5.20. Business and Property of Borrowers. Upon and after the Closing Date,
Borrowers and their respective Subsidiaries shall not engage in any business
substantially different from the business each engaged in on the Closing Date
and activities necessary to conduct the foregoing. On the Closing Date, each
Borrower and its respective Subsidiaries will own all the property and possess
all of the rights and Consents necessary for the conduct of its business.

5.21. Section 20 Subsidiaries. Borrowers and their respective Subsidiaries do
not intend to use and shall not use any portion of the proceeds of the Advances,
directly or indirectly, to purchase during the underwriting period, or for 30
days thereafter, Ineligible Securities being underwritten by a Section 20
Subsidiary.

5.22. Anti-Terrorism Laws.

(a) General. Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

70



--------------------------------------------------------------------------------

(b) Executive Order No. 13224. Neither any Borrower nor any Affiliate of any
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.

(c) Transactions. Neither any Borrower nor to the knowledge of any Borrower, any
of its agents acting in any capacity in connection with the Advances or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

5.23. Trading with the Enemy. No Borrower has engaged, nor does it intend to
engage, in any business or activity prohibited by the Trading with the Enemy
Act.

 

VI AFFIRMATIVE COVENANTS.

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

6.1. Payment of Fees. Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Collection Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge all such fees and expenses to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan.

6.2. Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain

 

71



--------------------------------------------------------------------------------

all of its properties useful or necessary in its business in good working order
and condition (reasonable wear and tear excepted and except as may be disposed
of in accordance with the terms of this Agreement), including all licenses,
patents, copyrights, design rights, tradenames, trade secrets and trademarks and
take all actions necessary to enforce and protect the validity of any
intellectual property right or other right included in the Collateral; (b) keep
in full force and effect its existence and comply in all material respects with
Applicable Law governing the conduct of its business where the failure to do so
could reasonably be expected to have a Material Adverse Effect; and (c) make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision thereof.

6.3. Violations. Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.

6.4. Government Receivables. Subject to Section 4.15(j)(ii), take all steps
necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act, the Uniform Commercial Code and all other applicable
state or local statutes or ordinances and deliver to Agent appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of contracts between any Borrower and the United States, any state or any
department, agency or instrumentality of any of them.

6.5. Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge Coverage
Ratio of not less than 1.15 to 1.00; provided that testing of compliance with
the foregoing Fixed Charge Coverage Ratio requirement shall not occur until a
Triggering Event. Upon a Triggering Event, the Fixed Charge Coverage Ratio shall
be immediately calculated and tested for the twelve (12) month period that ended
as of the most recent month-end for which financial statements have been
provided under Section 9.9 (or which are then past-due in the event such
statements have not been timely provided). Testing shall continue as of each
month-end thereafter on a historical rolling twelve (12) month basis until a
Satisfaction Event occurs. The amount of Unfinanced Capital Expenditures
included in the calculation of the Fixed Charge Coverage Ratio shall be reduced
by the amount of any net cash proceeds received by the Borrowers on account of
the sale of the Real Estate and Equipment of Marion and Kenton for the fiscal
quarter during which such net proceeds are received and for each of the three
(3) fiscal quarters thereafter. Such reduction shall not reduce Unfinanced
Capital Expenditures to an amount less than $0.00.

6.6. Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.

6.7. Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse

 

72



--------------------------------------------------------------------------------

Effect or when the amount or validity thereof is currently being Properly
Contested, subject at all times to any applicable subordination arrangement in
favor of Lenders.

6.8. Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).

 

VII NEGATIVE COVENANTS.

No Borrower shall, nor shall any Borrower permit any of its Subsidiaries to,
until satisfaction in full of the Obligations and termination of this Agreement:

7.1. Merger, Consolidation, Acquisition and Sale of Assets.

(a) Other than a Permitted Acquisition, enter into any merger, consolidation or
other reorganization with or into any other Person or acquire all or a
substantial portion of the assets or Equity Interests of any Person or permit
any other Person to consolidate with or merge with it, provided that the merger
of one (1) or more Borrowers into or with a Borrower shall be permitted so long
as: (i) Agent is provided prior written notice of such merger, (ii) Borrowing
Agent delivers to Agent such documentation as Agent shall reasonably request
with respect to such merger, and (iii) the surviving Borrower delivers such
assumption or other agreements with respect to the Obligations and Liens on the
Collateral as Agent shall reasonably require, if any.

(b) Other than Permitted Dispositions, sell, lease, transfer or otherwise
dispose of any of its properties or assets, including its Equity Interests in
any Subsidiary.

7.2. Creation of Liens. Other than Permitted Encumbrances, create or suffer to
exist any Lien or transfer upon or against any of its property or assets now
owned or hereafter acquired.

7.3. Guarantees. Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to Agent
or Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $250,000 for Holdings
and its Subsidiaries on a Consolidated Basis, and (c) the endorsement of checks
in the Ordinary Course of Business.

7.4. Investments. Other than Permitted Investments, purchase or acquire
obligations or Equity Interests of, or any other interest in, any Person.

7.5. Loans. Make, or permit to be outstanding, any advances, loans or extensions
of credit to any Person, including any Parent, Subsidiary or Affiliate except
with respect to (a) the extension of commercial trade credit in connection with
the sale of Inventory in the Ordinary Course of Business, (b) loans to its
employees in the Ordinary Course of Business not to exceed the aggregate amount
of $250,000 at any time outstanding for Holdings and its Subsidiaries on a

 

73



--------------------------------------------------------------------------------

Consolidated Basis, (c) advances constituting Permitted Investments,
(d) Intercompany Obligations between Borrowers, and (e) the Mexican Loan.

7.6. Deleted.

7.7. Dividends. Declare, pay or make any dividend or distribution on any shares
of the Equity Interests of Holdings (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interests, or of any options to purchase or acquire any
such Equity Interests of Holdings, except that Holdings shall be permitted to
expend up to $15,000,000 during any twelve (12) month period for the redemption
or repurchase of its Equity Interests and for the payment of dividends and
distributions, provided that, (i) after giving effect to the payment of any of
the foregoing there shall not exist any Event of Default or Default, (ii) a
notice of termination with regard to this Agreement shall not be outstanding,
(iii) Undrawn Availability is at least $8,000,000 plus the Undrawn Test
Adjustment before and immediately after giving effect to each such payment,
(iv) the proforma Fixed Charge Coverage Ratio is at least 1.25 to 1.00 for the
twelve (12) month period ending on the last day of the month prior to the month
of the proposed payment, after giving effect to such payment, as evidenced by a
proforma Compliance Certificate delivered by the Borrowing Agent, and (v) each
such payment may be made only after Agent shall have received a Compliance
Certificate for such immediately prior fiscal quarter. All calculations and
projections to be made pursuant to this Section shall be subject to the Agent’s
approval and provided to the Agent prior to the making of the applicable
payment.

7.8. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of (a) Indebtedness to Agent or
Lenders, (b) Indebtedness (other than the Obligations) not in excess of
$5,000,000 outstanding at any time incurred for Capital Expenditures,
(c) Indebtedness permitted under Section 7.3, (d) Indebtedness included within
the Purchase Price for a Permitted Acquisition, (e) Intercompany Obligations
between Borrowers, and (f) the Mexican Loan.

7.9. Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

7.10. Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except:
(a) transactions disclosed to the Agent, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate, (b) transactions and Intercompany Obligations between
Borrowers, (c) Permitted Investments, (d) transfers of cash or cash equivalents
not in excess of $1,500,000 in the aggregate during any fiscal year to Sypris
Europe ApS; provided that no such transfer shall be made if (i) a Default or
Event of Default is continuing at the time of the proposed transfer, or (ii) the
balance of cash and cash equivalents of Sypris Europe ApS exceeds $500,000 at
the time of the proposed transfer or

 

74



--------------------------------------------------------------------------------

would exceed such amount as a result of any such transfer, and (e) the Mexican
Loan; provided that, notwithstanding anything to the contrary herein, the
payment of any principal, interest or taxes with respect thereto shall be
subject to: (i) no Default or Event of Default is continuing at the time of
payment or after giving effect thereto, (ii) with respect to principal, such
payments are made directly from, and immediately after receipt of, cash
distributions received by Technologies from either Sypris Technologies Mexico S.
de R.L. de C.V. or Sypris Technologies Toluca, S.A. de C.V., and (iii) with
respect to interest and taxes, such payments shall be made on or about June 30
and December 30 of each calendar year and shall not exceed the lesser of (A) the
amount actually due on each such date, or (B) the aggregate amount of the cash
payments received by Technologies from Sypris Technologies Mexico S. de R.L. de
C.V. and Sypris Technologies Toluca, S.A. de C.V. for allocated overhead
expenses during the calendar month which the payment is to be made and the five
(5) calendar months prior thereto.

7.11. Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.8(b)) if after giving
effect thereto, aggregate annual rental payments for all leased property would
exceed $5,000,000 in any one (1) fiscal year in the aggregate for Holdings and
its Subsidiaries on a Consolidated Basis.

7.12. Subsidiaries.

(a) Form any Subsidiary unless (a) (i) in the case of a Domestic Subsidiary, it
expressly joins in this Agreement as a borrower or guarantor and becomes jointly
and severally liable for the Obligations, or (ii) in the case of a Foreign
Subsidiary, 65% of the Equity Interests of such Foreign Subsidiary are pledged
as Collateral, and (b) Agent shall have received all documents, including legal
opinions, it may reasonably require to establish compliance with each of the
foregoing conditions.

(b) Enter into any partnership, joint venture or similar arrangement.

7.13. Fiscal Year and Accounting Changes. Change its fiscal year from
December 31 or make any change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.

7.14. Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases or for any purpose whatsoever or use any portion of any Advance
in or for any business other than such Borrower’s business as conducted on the
date of this Agreement.

7.15. Amendment of Articles of Incorporation, By-Laws, Certificate of Formation,
Operating Agreement; Change of Name.

(a) Amend, modify or waive any material term or material provision of its
Articles of Incorporation, By-Laws, Certificate of Formation, or Operating
Agreement.

(b) Change its name, FEIN, organizational identification number, jurisdiction of
organization, or organizational identity or status.

7.16. Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of

 

75



--------------------------------------------------------------------------------

the Controlled Group to become obligated to contribute, to any Plan, other than
those Plans disclosed on Schedule 5.8(d) or any other Plan for which Agent has
provided its prior written consent, (ii) engage, or permit any member of the
Controlled Group to engage, in any non-exempt “prohibited transaction”, as that
term is defined in section 406 of ERISA and Section 4975 of the Code,
(iii) incur, or permit any member of the Controlled Group to incur, any
“accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Borrower, any of their respective Subsidiaries, or any member
of the Controlled Group or the imposition of a lien on the property of any
Borrower or any member of the Controlled Group pursuant to Section 4068 of
ERISA, (v) assume, or permit any member of the Controlled Group to assume, any
obligation to contribute to any Multiemployer Plan not disclosed on Schedule
5.8(d), (vi) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (vii) fail promptly to notify
Agent of the occurrence of any Termination Event, (viii) fail to comply, or
permit a member of the Controlled Group to fail to comply, with the requirements
of ERISA or the Code or other Applicable Laws in respect of any Plan, (ix) fail
to meet, or permit any member of the Controlled Group to fail to meet, all
minimum funding requirements under ERISA or the Code or postpone or delay or
allow any member of the Controlled Group to postpone or delay any funding
requirement with respect of any Plan.

7.17. Prepayment of Indebtedness. Except to the extent permitted by
Section 15.4(a), at any time, directly or indirectly, prepay Indebtedness (other
than to Agent or Lenders), or repurchase, redeem, retire or otherwise acquire
Indebtedness by an amount in excess of $500,000 in the aggregate during any
fiscal year.

7.18. Anti-Terrorism Laws. No Borrower shall, until satisfaction in full of the
Obligations and termination of this Agreement, nor shall it permit any Affiliate
or agent to:

(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law. Borrowing Agent shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming compliance with this Section.

7.19. Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.

 

76



--------------------------------------------------------------------------------

7.20. Trading with the Enemy Act. Engage in any business or activity in
violation of the Trading with the Enemy Act.

 

VIII CONDITIONS PRECEDENT.

8.1. Conditions to Initial Advances. The agreement of Lender to make the initial
Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

(a) Note. Agent shall have received the Note duly executed and delivered by an
authorized officer of each Borrower;

(b) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or Lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;

(c) Corporate Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the board
of directors or managers of each Borrower authorizing (i) the execution,
delivery and performance of this Agreement and the Other Documents, and (ii) the
granting by each Borrower of the security interests in and liens upon the
Collateral in each case certified by the Secretary or an Assistant Secretary of
each Borrower as of the Closing Date; and, such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;

(d) Incumbency Certificates of Borrowers. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;

(e) Certificates. Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation (or equivalent formation document for
each Foreign Subsidiary) of each Borrower and its respective Subsidiaries, and
all amendments thereto, certified by the Secretary of State or other appropriate
official of its jurisdiction of incorporation or formation, as applicable,
together with copies of the By-Laws or Operating Agreement (or equivalent
governing document for each Foreign Subsidiary) of each Borrower and its
respective Subsidiaries certified as accurate and complete by the Secretary or
Assistant Secretary of each such Borrower;

 

77



--------------------------------------------------------------------------------

(f) Good Standing Certificates. Agent shall have received good standing
certificates for each Borrower dated not more than thirty (30) days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
the jurisdiction of incorporation or formation, as applicable, of each such
Borrower and each jurisdiction where the conduct of each its business activities
or the ownership of its properties necessitates qualification;

(g) Legal Opinions. Agent shall have received the executed legal opinions of the
Borrowers’ counsel in form and substance reasonably satisfactory to Agent which
shall cover such matters incident to the transactions contemplated by this
Agreement and the Other Documents, and each Borrower hereby authorizes and
directs such counsel to deliver such opinions to Agent;

(h) No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to any Borrower or the conduct of its business
or inconsistent with the due consummation of this Agreement shall have been
issued by any Governmental Body;

(i) Collateral Examination. Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Agent, of the Receivables, Inventory, Mortgaged Real Property, and
Equipment of each Borrower and all books and records in connection therewith;

(j) Fees. Agent shall have received all fees payable on or prior to the Closing
Date hereunder, including pursuant to Article III;

(k) Insurance. Agent shall have received in form and substance satisfactory to
Agent, certified copies of Borrowers’ casualty insurance policies, together with
loss payee endorsements naming Agent as loss payee, and certified copies of
Borrowers’ liability insurance policies, together with endorsements naming Agent
as a co-insured;

(l) Title Insurance. Agent shall have received fully paid mortgagee title
insurance policies (or binding commitments to issue title insurance policies,
marked to Agent’s satisfaction to evidence the form of such policies to be
delivered with respect to the Mortgages), in standard ALTA form, issued by a
title insurance company satisfactory to Agent, each in an amount equal to not
less than the fair market value of the Mortgaged Real Property, insuring the
Mortgages create a valid Lien on the Mortgaged Real Property with no exceptions
which Agent shall not have approved in writing and no survey exceptions;

(m) Environmental Reports. Agent shall have received all environmental studies
and reports prepared by independent environmental engineering firms with respect
to all Mortgaged Real Property;

 

78



--------------------------------------------------------------------------------

(n) Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;

(o) Blocked Accounts. Agent shall have received duly executed agreements
establishing Blocked Accounts with financial institutions acceptable to Agent
for the collection or servicing of the Receivables and proceeds of the
Collateral;

(p) Consents. Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral;

(q) No Adverse Material Change. Since December 31, 2010, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect;

(r) Representations True. No representations made or information supplied to
Agent shall have been proven to be inaccurate or misleading in any material
respect;

(s) Collateral Access Agreements. Agent shall have received Collateral Access
Agreements satisfactory to Agent;

(t) Surveys. Agent shall have received in form and substance satisfactory to
Agent, ALTA surveys for the Mortgaged Real Property prepared and certified to
Agent, applicable title insurance company, and the applicable title insurance
agency by a surveyor acceptable to Agent including such Table A items as Agent
shall reasonably request

(u) Other Documents. Agent shall have received the executed Other Documents, all
in form and substance satisfactory to Agent;

(v) Flood Certificates. Agent shall have received an independent flood plain
certificate indicating that the Mortgaged Real Property and improvements are not
located in a flood hazard area, or if in such an area, evidence of flood
insurance acceptable to Agent;

(w) Contract Review. Agent shall have reviewed all Material Contracts of
Borrowers including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;

(x) Closing Certificate. Agent shall have received a closing certificate signed
by a Responsible Officer dated as of Closing Date, stating that (i) all
representations and warranties set forth in this Agreement and the Other
Documents are true and correct on and as of such date, (ii) Borrowers are on
such date in compliance with all the terms and provisions set forth in this
Agreement and the Other Documents, and (iii) on such date all conditions to the
initial Advance are satisfied and no Default or Event of Default has occurred or
is continuing;

 

79



--------------------------------------------------------------------------------

(y) Borrowing Base. Agent shall have received evidence from Borrowers in the
form of a Borrowing Base Certificate that the aggregate amount of Eligible
Receivables and Eligible Inventory is sufficient in value and amount to support
Advances in the amount requested by Borrowers on the Closing Date;

(z) Undrawn Availability. After giving effect to the initial Advances hereunder,
Borrowers shall have Undrawn Availability of at least $10,000,000;

(aa) Compliance with Laws. Agent shall be reasonably satisfied that each
Borrower is in compliance with all Applicable Law, including those with respect
to the Federal Occupational Safety and Health Act, the Environmental Protection
Act, ERISA and the Trading with the Enemy Act; and

(bb) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with this Agreement shall be satisfactory
in form and substance to Agent and its counsel.

8.2. Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a) Representations and Warranties. Each of the representations and warranties
made by any Borrower in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date;

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and

(c) Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

 

IX INFORMATION AS TO BORROWERS.

Each Borrower shall, or shall cause Borrowing Agent on its behalf to, until
satisfaction in full of the Obligations and the termination of this Agreement:

 

80



--------------------------------------------------------------------------------

9.1. Disclosure of Material Matters. Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.

9.2. Schedules. Deliver to Agent on or before the second (2nd) Business Day of
each week as and for the prior week, a report of sales, credits and collections
(which shall be calculated as of the last day of the prior week and which shall
not be binding upon Agent or restrictive of Agent’s rights under this
Agreement). Deliver to Agent on or before the fifteenth (15th) day of each month
as and for the prior month (a) accounts receivable agings inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) Inventory reports, and (d) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior month, and which shall not
be binding upon Agent or restrictive of Agent’s rights under this Agreement). In
addition, Borrower will deliver to Agent at such intervals as Agent may require:
(i) confirmatory assignment schedules, (ii) copies of Customer’s invoices,
(iii) evidence of shipment or delivery, and (iv) such further schedules,
documents and/or information regarding the Collateral as Agent may require
including trial balances and test verifications. Agent shall have the right to
confirm and verify all Receivables by any manner and through any medium it
considers advisable and do whatever it may deem reasonably necessary to protect
its interests hereunder. The items to be provided under this Section are to be
in form satisfactory to Agent and executed by a Responsible Officer and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and Borrowers’ failure to deliver any of
such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.

9.3. Environmental Reports. Furnish Agent, concurrently with the delivery of the
financial statements referred to in Sections 9.7, 9.8 and 9.9, with a Compliance
Certificate signed by a Responsible Officer stating, to his actual knowledge,
that except with respect to matters disclosed to Agent on or before the Closing
Date, each Borrower and its respective Subsidiaries are in compliance in all
material respects with all federal, state and local Environmental Laws. To the
extent any of them are not in such compliance, the certificate shall set forth
with specificity all areas of non-compliance and the proposed action each will
implement in order to achieve full compliance.

9.4. Litigation. Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Borrower or any of their respective
Subsidiaries, which in any such case materially affects the Collateral or which
could reasonably be expected to have a Material Adverse Effect, whether or not
the claim is covered by insurance.

9.5. Material Occurrences. Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as

 

81



--------------------------------------------------------------------------------

provided in Section 4971 of the Code, could subject any Borrower, or any of
their respective Subsidiaries, to a tax imposed by Section 4971 of the Code;
(d) each and every default by any Borrower, or any of their respective
Subsidiaries, which might result in the acceleration of the maturity of any
Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; (e) any material modification to a Material Contract, including
the terms thereof, except to the extent limited by Section 4.15(j)(ii), and
(f) any other development in the business or affairs of any Borrower, or any of
their respective Subsidiaries, which could reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action each proposes to take with respect thereto.

9.6. Government Receivables. Furnish Agent with any material correspondence or
amendments related to any contracts between Borrower and any Governmental Body,
subject to Applicable Law.

9.7. Annual Financial Statements. Furnish Agent within one hundred and twenty
(120) days after the end of each fiscal year of Holdings, financial statements
of Holdings and its Subsidiaries on a Consolidated Basis including, but not
limited to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, together with consolidating
schedules for each Subsidiary of Holdings, all prepared in accordance with GAAP
applied on a basis consistent with prior practices, and in reasonable detail and
reported upon without qualification by an independent certified public
accounting firm selected by Borrower and satisfactory to Agent, provided, that
Borrowers shall be deemed to have delivered the foregoing to Agent if it has
been filed with the Securities and Exchange Commission and is available on the
EDGAR site at www.sec.gov or any successor government site that is freely and
readily available to Agent without charge, or has been made available on
Borrowers’ website www.sypris.com or any successor site designated by Borrowing
Agent, and the delivery date therefor shall be deemed to be the first (1st) day
on which it is available to Agent on one of such websites. Borrowing Agent shall
separately furnish Agent with a Compliance Certificate within one hundred and
twenty (120) days after the end of each fiscal year of Holdings.

9.8. Quarterly Financial Statements. Furnish Agent within forty-five (45) days
after the end of each fiscal quarter, for Holdings and its Subsidiaries on a
Consolidated Basis, an unaudited balance sheet and unaudited statements of
income and stockholders’ equity and cash flow reflecting results of operations
from the beginning of the fiscal year to the end of such quarter and for such
quarter, together with consolidating schedules for each Subsidiary of Holdings,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year-end adjustments that
individually and in the aggregate are not material to the business of Holdings
and its Subsidiaries, provided, that Borrowers shall be deemed to have delivered
the foregoing to Agent if it has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to Agent without charge, or
has been made available on Borrowers’ website www.sypris.com or any successor
site designated by Borrowing Agent, and the delivery date therefor shall be
deemed to be the first (1st) day on which it is available to Agent on one of
such websites. Borrowing Agent shall separately furnish

 

82



--------------------------------------------------------------------------------

Agent with a Compliance Certificate within forty-five (45) days after the end of
each fiscal quarter.

9.9. Monthly Financial Statements. Furnish Agent within thirty (30) days after
the end of each month, for Holdings and its Subsidiaries on a Consolidated
Basis, an unaudited balance sheet and unaudited statements of income and
stockholders’ equity and cash flow reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year-end adjustments that
individually and in the aggregate are not material to the business of Holdings
and its Subsidiaries. During a Cash Dominion Period, the reports shall be
accompanied by a Compliance Certificate.

9.10. Other Reports. Furnish Agent as soon as available, but in any event within
ten (10) days after the issuance thereof, with copies of (a) such financial
statements, reports and returns as each Borrower shall send to its stockholders
or members, (b) all press releases and all statements concerning material
changes or developments in the business of any Borrower, or any of their
respective Subsidiaries, made available by any Borrower, or any of their
respective Subsidiaries, to the public or any other creditor, and (c) copies of
all reports and registration statements filed with the SEC or any national or
foreign securities exchange or the National Association of Securities Dealers,
Inc. provided, that Borrowers shall be deemed to have delivered the foregoing to
Agent if it has been filed with the Securities and Exchange Commission and is
available on the EDGAR site at www.sec.gov or any successor government site that
is freely and readily available to Agent without charge, or has been made
available on Borrowers’ website www.sypris.com or any successor site designated
by Borrowing Agent, and the delivery date therefor shall be deemed to be the
first (1st) day on which it is available to Agent on one of such websites.

9.11. Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Note have
been complied with by Borrowers including, without the necessity of any request
by Agent, (a) copies of all environmental audits and reviews, (b) at least
thirty (30) days prior thereto, notice of any Borrower’s opening of any new
office or place of business or any Borrower’s closing of any existing office or
place of business, and (c) promptly upon any Borrower’s learning thereof, notice
of any labor dispute to which any Borrower may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Borrower is a party or by which any Borrower
is bound.

9.12. Projected Operating Budget. Furnish Agent no later than forty-five
(45) days after the beginning of each fiscal year commencing with fiscal year
2012, a month-by-month projected operating budget and cash flow of Holdings and
its Subsidiaries on a Consolidated Basis, together with consolidating schedules
for each Subsidiary of Holdings, for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by a Responsible Officer to the effect that such projections have been prepared
on the basis of sound financial planning practice consistent with past budgets
and financial statements and that such a

 

83



--------------------------------------------------------------------------------

Responsible Officer has no reason to question the reasonableness of any material
assumptions on which such projections were prepared.

9.13. Variances From Operating Budget. Furnish Agent upon its reasonable
request, a written report summarizing all material variances from budgets
submitted by Borrowers pursuant to Section 9.12 and a discussion and analysis by
management with respect to such variances.

9.14. Notice of Suits, Adverse Events. Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Borrower, or
any of their respective Subsidiaries, by any Governmental Body or any other
Person that is material to the operation of any Borrower’s business, (ii) any
refusal by any Governmental Body or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any
Borrower with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any
Borrower, or any of their respective Subsidiaries, or if copies thereof are
requested by Agent, and (iv) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
any Borrower, or any of their respective Subsidiaries.

9.15. ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (i) any Borrower or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment; or (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.

 

84



--------------------------------------------------------------------------------

9.16. Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

9.17. Availability Calculation. Furnish Agent, no later than the fifth
(5th) Business Day of each fiscal quarter, an Availability Calculation for the
prior fiscal quarter.

 

X EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1. Nonpayment. (a) Failure to pay any principal or interest on the
Obligations when due, whether at maturity or by reason of acceleration pursuant
to the terms of this Agreement or by notice of intention to prepay, or by
required prepayment, or (b) failure to pay any other liabilities or make any
other payment, fee or charge provided for herein when due or in any Other
Document;

10.2. Breach of Representation. Any representation or warranty made or deemed
made in this Agreement, any Other Document or any related agreement or in any
certificate, document or financial or other statement furnished at any time in
connection herewith or therewith shall prove to have been misleading in any
material respect on the date when made or deemed to have been made;

10.3. Financial Information. Failure by any Borrower to (a)(i) furnish financial
information when due, or (ii) when requested which is unremedied for a period of
five (5) days of such request, or (b) permit the inspection of its books or
records in accordance with this Agreement;

10.4. Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s, or any of their respective
Subsidiary’s Inventory or Receivables or against a material portion of any
Borrower’s, or any of their respective Subsidiary’s other property which is not
stayed or lifted within thirty (30) days;

10.5. Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3 and
10.5(ii), (i) failure or neglect of any Borrower, or any of their respective
Subsidiaries, to perform, keep or observe any term, provision, condition,
covenant herein contained, or contained in any Other Document or any other
agreement or arrangement, now or hereafter entered into between any Borrower, or
any of their respective Subsidiaries, and Agent or any Lender, or (ii) failure
or neglect of any of the foregoing to perform, keep or observe any term,
provision, condition or covenant, contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3,
6.4, 9.4 or 9.6 which is not cured within thirty (30) days from the occurrence
of such failure or neglect;

10.6. Judgments. Any judgment or judgments for the payment of money shall be
rendered against any Borrower, or any of their respective Subsidiaries unless:
(a) (i) such judgment or judgments are less than $500,000 in the aggregate,
(ii) enforcement of each such judgment is stayed, (iii) each such judgment is
being contested in good faith, and (iv) reserves satisfactory to Agent are
established by Borrower or each such judgment is covered by valid

 

85



--------------------------------------------------------------------------------

insurance satisfactory to Agent, or (b) such judgment or judgments are less than
$500,000 in the aggregate and are satisfied within thirty (30) days after entry
thereof;

10.7. Bankruptcy. Any Borrower, or any of their respective Subsidiaries shall
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of creditors, (iii) commence a voluntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), (iv) be
adjudicated a bankrupt or insolvent, (v) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vi) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) take any
action for the purpose of effecting any of the foregoing;

10.8. Inability to Pay. Any Borrower, or any of their respective Subsidiaries
shall admit in writing its inability, or be generally unable, to pay its debts
as they become due or cease operations of its present business;

10.9. Deleted.

10.10. Material Adverse Effect. Any circumstance which in Agent’s reasonable
opinion has a Material Adverse Effect;

10.11. Lien Priority. Any Lien created hereunder or provided for hereby or under
any Other Document for any reason ceases to be or is not a valid and perfected
Lien having a first priority interest and such circumstance is not cured to the
reasonable satisfaction of Agent within ten (10) days after written notice
thereof is given to Borrowing Agent;

10.12. Cross Default. A default of the obligations of any Borrower or any of
their respective Subsidiaries under any other Indebtedness or Material Contract
which default is not cured within any applicable grace period;

10.13. Change of Control. Any Change of Control shall occur;

10.14. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Person
party thereto and such circumstance is not cured to the reasonable satisfaction
of Agent within ten (10) days after written notice thereof is given to Borrowing
Agent, or any Person shall claim any such provision is not valid or binding upon
it in writing to Agent or any Lender;

10.15. Deleted.

10.16. Seizures. Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower, or any of their respective Subsidiaries or
the title and rights of any of the foregoing shall have become the subject
matter of claim, litigation, suit or other proceeding which might, in the
opinion of Agent, upon final determination, result in impairment or loss of the
security provided by this Agreement or the Other Documents;

 

86



--------------------------------------------------------------------------------

10.17. Operations. The operations of Borrowers and all of their respective
Subsidiary’s manufacturing facilities are interrupted at any time for more than
seven (7) consecutive days, unless it shall (i) be entitled to receive for such
period of interruption, proceeds of business interruption insurance which in
Agent’s opinion are sufficient to satisfy its cash needs during such period, and
(ii) receive such proceeds in the amount described in clause (i) beginning not
later than thirty (30) days following the initial date of any such interruption;
provided, however, that notwithstanding the provisions of clauses (i) and
(ii) of this Section, an Event of Default shall be deemed to have occurred if it
shall be receiving the proceeds of business interruption insurance for a period
in excess of thirty (30) consecutive days; or

10.18. Pension Plans. An event or condition specified in Sections 7.16 or 9.15
shall occur or exist with respect to any Plan and, as a result of such event or
condition, together with all other such events or conditions, any Borrower, or
any of their respective Subsidiaries, or any member of the Controlled Group
shall incur, or in the opinion of Agent be reasonably likely to incur, a
liability to a Plan or the PBGC (or both) which, in the reasonable judgment of
Agent, would have a Material Adverse Effect.

 

XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1. Rights and Remedies.

(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7, all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; and, (ii) any
of the other Events of Default and at any time thereafter, at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances. Upon the occurrence of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent may enter any of any
Borrower’s premises or other premises without legal process and without
incurring liability to any Borrower therefor, and Agent may thereupon, or at any
time thereafter, in its discretion without notice or demand, take the Collateral
and remove the same to such place as Agent may deem advisable and Agent may
require Borrowers to make the Collateral available to Agent at a convenient
place. With or without having the Collateral at the time or place of sale, Agent
may sell the Collateral, or any part thereof, at public or private sale, at any
time or place, in one or more sales, at such price or prices, and upon such
terms, either for cash, credit or future delivery, as Agent may elect. Except as
to that part of the Collateral which is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, Agent
shall give Borrowers reasonable notification of such sale or sales, it being
agreed that in all events written notice mailed to Borrowing Agent at least ten
(10) days prior to such sale or sales is reasonable notification. At any public
sale Agent or any Lender may bid for and become the purchaser, and Agent, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by

 

87



--------------------------------------------------------------------------------

each Borrower. In connection with the exercise of the foregoing remedies,
including the sale of Inventory, Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Agent is granted permission to use all of
each Borrower’s (a) trademarks, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.6.
Noncash proceeds will only be applied to the Obligations as they are converted
into cash. If any deficiency shall arise, Borrowers shall remain liable to Agent
and Lenders therefor. Each Borrower waives any right to require a marshalling of
assets.

(b) To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Borrower or to impose any duties
on Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).

 

88



--------------------------------------------------------------------------------

11.2. Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.

11.3. Setoff. Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.

11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

11.5. Appointment of Receiver.

(a) Upon the occurrence of an Event of Default, Agent shall be entitled to the
immediate appointment of a receiver for all or part of the Collateral, whether
such receivership is incidental to a proposed sale of the Collateral or
otherwise. In such event, Agent may take proceedings in any court of competent
jurisdiction for the appointment of a receiver of the Collateral or of any part
thereof or may, to the extent permitted by Applicable Law, by instrument in
writing appoint any Person to be a receiver of the Collateral or of any part
thereof and may remove any receiver so appointed by Agent and appoint another in
that Person’s stead. Any such receiver appointed by instrument in writing shall,
to the extent permitted by Applicable Law, have all of the rights, remedies,
benefits and powers of Agent under this Agreement and, without limiting the
generality of the foregoing, any such receiver (or Agent) shall have the power
to, to the full extent permitted by Applicable Law:

(i) take possession of the Collateral or any part thereof;

(ii) carry on or concur in carrying on all or any part or parts of the business
of the Borrowers relating to the Collateral;

(iii) file such proofs of claim and other documents as may be necessary or
advisable in order to have such receiver’s claim lodged in any bankruptcy,
winding-up or other judicial proceedings relative to the Borrowers;

(iv) borrow money required for the seizure, repossession, retaking, repair,
insurance, maintenance, preservation, protection, collection, preparation for
disposition, disposition or realization of the Collateral or any part thereof
and for the enforcement of this Agreement or for the carrying on of the business
of the Borrowers on the security of the Collateral in priority to the security
interest created under this Agreement; and

(v) sell, lease or otherwise dispose of, or concur in the sale, lease or other
disposition of, the whole or any part of the Collateral at public auction, by
public tender or by private sale, lease or other disposition, either for cash or
upon credit, at such time and upon

 

89



--------------------------------------------------------------------------------

such terms and conditions as the receiver may determine.

Any such receiver shall for all purposes be deemed to be the agent of the
Borrowers. Agent may from time to time fix a commercially reasonable
remuneration of such receiver. Agent shall not in any way be responsible for any
misconduct or negligence of any such receiver. Each Borrower hereby consents to
the appointment of any such a receiver without bond, to the full extent
permitted by Applicable Law.

11.6. Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other

 

90



--------------------------------------------------------------------------------

obligations of the types described in clauses “FIFTH” and “SIXTH” above in the
manner provided in this Section 11.6.

 

XII WAIVERS AND JUDICIAL PROCEEDINGS.

12.1. Waiver of Notice. Each Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2. Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII EFFECTIVE DATE AND TERMINATION.

13.1. Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until May 12, 2016 (the “Term”) unless sooner
terminated as herein provided. Borrowers may terminate this Agreement at any
time upon ninety (90) days’ prior written notice and payment in full of the
Obligations, including any fees due upon early termination. Such notice shall be
irrevocable.

13.2. Termination. The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after

 

91



--------------------------------------------------------------------------------

the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto. Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations have been indefeasibly paid in full in immediately
available funds. All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.

 

XIV REGARDING AGENT.

14.1. Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in the Fee
Letter), charges and collections (without giving effect to any collection days)
received pursuant to this Agreement, for the ratable benefit of Lenders. Agent
may perform any of its duties hereunder by or through its agents or employees.
As to any matters not expressly provided for by this Agreement (including
collection of the Note) Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding;
provided, however, that Agent shall not be required to take any action which
exposes Agent to liability or which is contrary to this Agreement or the Other
Documents or Applicable Law unless Agent is furnished with an indemnification
reasonably satisfactory to Agent with respect thereto.

14.2. Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and

 

92



--------------------------------------------------------------------------------

nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon Agent any obligations in respect of this Agreement
except as expressly set forth herein.

14.3. Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower in connection with the making and the continuance of
the Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower.
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before making of the Advances or at
any time or times thereafter except as shall be provided by any Borrower
pursuant to the terms hereof. Agent shall not be responsible to any Lender for
any recitals, statements, information, representations or warranties herein or
in any agreement, document, certificate or a statement delivered in connection
with or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition of any Borrower, or the existence of any Event of Default or any
Default.

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

14.4. Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.

14.5. Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys-in-

 

93



--------------------------------------------------------------------------------

fact and shall not be liable for the default or misconduct of any such agents or
attorneys-in-fact selected by Agent with reasonable care.

14.6. Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders. Each Lender
agrees with Agent that its obligation to make or participate in Advances
pursuant to a Deemed Credit Request is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the occurrence of any
Default or Event of Default or the failure of any condition precedent.

14.7. Indemnification. To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).

14.8. Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

14.9. Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.

14.10. Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this

 

94



--------------------------------------------------------------------------------

Agreement to the extent not already paid. Any payment made pursuant to any such
demand shall pro tanto satisfy the relevant Borrower’s obligations to make
payments for the account of Lenders or the relevant one or more of them pursuant
to this Agreement.

14.11. No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

14.12. Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

XV BORROWING AGENCY.

15.1. Borrowing Agency Provisions.

(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross

 

95



--------------------------------------------------------------------------------

(not mere) negligence by the indemnified party (as determined by a court of
competent jurisdiction in a final and non-appealable judgment).

(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted to Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof. Each Borrower waives all suretyship defenses.

15.2. Waiver of Subrogation. Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or other Person directly or contingently liable for the Obligations hereunder,
or against or with respect to the other Borrowers’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations.

15.3. Cross Guaranty. Without limiting the joint and several nature of the
Obligations, each Borrower hereby unconditionally guaranties the full and prompt
payment and performance when due, whether by acceleration or otherwise, and at
all times thereafter, of any and all present and future Obligations of each
other Borrower. This guaranty shall in all respects be a continuing, absolute
and unconditional guaranty of payment and performance (and not of collection),
and shall remain in full force and effect (notwithstanding, without limitation,
the dissolution of any Borrower). Each Borrower hereby absolutely,
unconditionally and irrevocably waives and agrees not to assert or take
advantage of any defense based upon an election of remedies by Agent or any
Lender, including an election to proceed by non-judicial rather than judicial
foreclosure, which destroys or impairs any right of subrogation or the right of
a Borrower to proceed against any Person for reimbursement or both.

15.4. Subordination.

(a) Each Borrower hereby covenants and agrees, on behalf of itself and each of
its Subsidiaries, that the payment of the principal of and interest on and any
lien or security interest for all indebtedness, intercompany charges and other
sums owing and claims of any nature whatsoever owed (other than payments or
remittances of employee withholding, wages, pension payments, tax payments,
trust funds and similar items between Borrowers) to such Borrower or Subsidiary
by any other Borrower, or any of their respective Subsidiaries (together, the
“Intercompany Obligations”) are hereby expressly made subordinate to: (a) all
Obligations now or hereafter incurred by any Borrower under this Agreement or
any of the Other Documents, (b) interest thereon (including any such interest
accruing subsequent to the filing by or against any Borrower of any proceeding
brought under the Bankruptcy Code, whether or not such interest is allowed as a
claim pursuant to the provisions of the Bankruptcy Code), and (c) all

 

96



--------------------------------------------------------------------------------

fees, expenses, indemnities and other amounts now or hereafter payable pursuant
to or in connection with this Agreement and all Other Documents (collectively
the “Senior Obligations”), and any lien on any property or asset securing the
Senior Obligations. Unless Agent provides its prior written consent, no payment
or prepayment of any Intercompany Obligations (whether of principal, interest or
otherwise) shall be made at any time prior to the payment in full, in cash, of
the Senior Obligations, provided that the Borrowers may make payments or
prepayments of Intercompany Obligations owed to other Borrowers if at the time
of, and immediately after giving effect to, any such payment or prepayment, no
Event of Default exists and is continuing. If any default occurs under the
Intercompany Obligations, no Borrower will, nor will any Borrower permit any of
its Subsidiaries to, demand, accelerate, declare a default under, sue for, set
off, accept, take or receive, directly or indirectly, in cash or other property
or in any other manner, any payment of all or any part of the Intercompany
Obligations without Agent’s prior written consent. No Borrower will, nor will
Borrower permit any of its Subsidiaries to, sell, assign, pledge, encumber or
otherwise dispose of any of the Intercompany Obligations owed to it.

(b) Each Borrower agrees that any right of possession it has to any Real
Property (pursuant to a written lease or otherwise) shall be subject and
subordinate to the rights of Agent hereunder and under any Mortgage thereon.
Each Borrower which holds title to any of the Real Property hereby waives any
Lien it holds on the Collateral of any other Borrower located at such Real
Property and shall grant access to Agent to such Real Property and Collateral in
accordance with this Agreement notwithstanding the terms of any lease or other
occupancy agreement to the contrary.

 

XVI MISCELLANEOUS

16.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio applied to contracts to be
performed wholly within the State of Ohio. Any judicial proceeding brought by or
against any Borrower with respect to any of the Obligations, this Agreement, the
Other Documents or any related agreement may be brought in any court of
competent jurisdiction in the State of Ohio, United States of America, and, by
execution and delivery of this Agreement, each Borrower accepts for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement. Each
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at the Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of Ohio. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction. Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court. Any judicial proceeding by any
Borrower

 

97



--------------------------------------------------------------------------------

against Agent or any Lender involving, directly or indirectly, any matter or
claim in any way arising out of, related to or connected with this Agreement or
any related agreement, shall be brought only in a federal or state court located
in the State of Ohio.

16.2. Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective officers.
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Each Borrower acknowledges that
it has been advised by counsel in connection with the execution of this
Agreement and Other Documents and is not relying upon oral representations or
statements inconsistent with the terms and provisions of this Agreement.

(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2(b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrowers, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrowers thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall, without the consent of all Lenders:

(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount.

(ii) extend the maturity of any Note or the due date for any amount of interest,
fees, or principal payable hereunder (other than mandatory prepayments), or
decrease the rate of interest or reduce any fee payable by Borrowers to Lenders
pursuant to this Agreement.

(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2.

(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$5,000,000.

(v) change the rights and duties of Agent.

(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula

 

98



--------------------------------------------------------------------------------

Amount for more than sixty (60) consecutive Business Days or exceed one hundred
and five percent (105%) of the Formula Amount.

(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date.

(viii) release any Borrower.

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

(c) In the event that Agent requests the consent of a Lender pursuant to
Section 16.2(b) and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus
(ii) accrued and unpaid interest and fees due such Lender, which interest and
fees shall be paid when collected from Borrowers. In the event PNC elects to
require any Lender to assign its interest to PNC or to the Designated Lender,
PNC will so notify such Lender in writing within forty five (45) days following
such Lender’s denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.

(d) Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in
Section 8.2 have not been satisfied or (c) any other provision of this
Agreement, Agent may at its discretion and without the consent of the Required
Lenders, voluntarily permit the outstanding Revolving Advances at any time to
exceed the Formula Amount by up to five percent (5%) of the Formula Amount for
up to sixty (60) consecutive days (the “Out-of-Formula Loans”). If Agent is
willing in its sole and absolute discretion to make such Out-of-Formula Loans,
such Out-of-Formula Loans shall be payable on demand and shall bear interest at
the Default Rate for Revolving Advances consisting of Domestic Rate Loans;
provided that, if Lenders do make Out-of-Formula Loans, neither Agent nor
Lenders shall be deemed thereby to have changed the limits of Section 2.1(a).
For purposes of this paragraph, the discretion granted to Agent hereunder shall
not preclude involuntary overadvances that may result from time to time due to
the fact that the Formula Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be either
“Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral. In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Formula Amount by more than
five percent (5%), Agent shall use its efforts to have Borrowers decrease such
excess in as expeditious a manner as is practicable under

 

99



--------------------------------------------------------------------------------

the circumstances and not inconsistent with the reason for such excess.
Revolving Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence.

(e) In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 have not been satisfied, to make Revolving
Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and five percent (105%) of the Formula Amount.

16.3. Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and permitted assigns, except that no Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender.

(b) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that Borrowers shall not be required to pay to any Participant more
than the amount which it would have been required to pay to Lender which granted
an interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder and in no event shall Borrowers be required
to pay any such amount arising from the same circumstances and with respect to
the same Advances or other Obligations payable hereunder to both such Lender and
such Participant. Each Borrower hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.

(c) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating Advances under this Agreement and the Other
Documents to one or more additional banks or financial institutions and one or
more additional banks or financial institutions may commit to make Advances
hereunder (each a “Purchasing Lender”), in minimum amounts of not less than
$5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such

 

100



--------------------------------------------------------------------------------

execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement,
(i) Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder with a Commitment Percentage as set forth therein, and
(ii) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Each Borrower hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Borrowers shall execute and deliver such
further documents and do such further acts and things reasonably necessary in
order to effectuate the foregoing, provided that no such addition shall in any
way negatively and materially affect Borrowers’ rights or obligations hereunder.

(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Advances under
this Agreement and the Other Documents to an entity, whether a corporation,
partnership, trust, limited liability company or other entity that (i) is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and (ii) is
administered, serviced or managed by the assigning Lender or an Affiliate of
such Lender (a “Purchasing CLO” and together with each Participant and
Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchasing CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
reasonably necessary in order to effectuate the foregoing, provided that no such
addition shall in any way negatively and materially affect Borrowers’ rights or
obligations hereunder.

(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the

 

101



--------------------------------------------------------------------------------

“Register”) for the recordation of the names and addresses of each Lender and
the outstanding principal, accrued and unpaid interest and other fees due
hereunder. The entries in the Register shall be conclusive, in the absence of
manifest error, and each Borrower, Agent and Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advance recorded therein
for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

(f) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.

16.4. Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

16.5. Indemnity. Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including reasonable fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Agent or any
Lender in any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the party
being indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable judgment). Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including reasonable fees and disbursements of
counsel) asserted against or incurred by any of the indemnitees described above
in this Section 16.5 by any Person under any Environmental Laws or similar laws
by reason of any Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Substances
and Hazardous Waste, or other Toxic Substances. Additionally, if any taxes
(excluding taxes imposed upon or measured solely by the net income of Agent and
Lenders, but including any intangibles taxes, stamp tax, recording tax or
franchise tax) shall be payable by Agent, Lenders or Borrowers on account of the
execution or delivery of

 

102



--------------------------------------------------------------------------------

this Agreement, or the execution, delivery, issuance or recording of any of the
Other Documents, or the creation or repayment of any of the Obligations
hereunder, by reason of any Applicable Law now or hereafter in effect, Borrowers
will pay (or will promptly reimburse Agent and Lenders for payment of) all such
taxes, including interest and penalties thereon, and will indemnify and hold the
indemnitees described above in this Section 16.5 harmless from and against all
liability in connection therewith.

16.6. Notice. Any notice or request hereunder may be given to Borrowing Agent or
any Borrower or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 or in accordance with any
subsequent unrevoked Notice from any such party that is given in accordance with
this Section 16.6. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received;

(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

 

103



--------------------------------------------------------------------------------

  (A) If to Agent or PNC at:

 

PNC Bank, National Association

1900 E. 9th Street, 9th Floor

Locator: B7-YB13-09-5

Cleveland, Ohio 44114

Attention:

   Todd Milenius

Telephone:

   (216) 222-9761

Telecopier:

   (216) 222-8155

with a copy to:

 

Frost Brown Todd LLC

201 East Fifth Street, Suite 2200

Cincinnati, Ohio 45202

Attention:

   Michael J. O’Grady

Telephone:

   (513) 651-6482

Facsimile:

   (513) 651-6981

 

  (B) If to a Lender other than Agent, as specified on the signature pages
hereof.

 

  (C) If to Borrowing Agent or any Borrower:

 

c/o Sypris Solutions Inc.

101 Bullitt Lane, Suite 450

Louisville, Kentucky 40222

Attention:

   General Counsel

Telephone:

   (502) 329-2017

Facsimile:

   (502) 329 2050

 

with a copy to:

Middleton Reutlinger

2500 Brown & Williamson Tower

Louisville, Kentucky 40202

Attention:

   Thomas Ice

Telephone:

   (502) 625-2807

Facsimile:

   (502) 588-1971

16.7. Survival. The obligations of Borrowers under Sections 2.2(f), 3.6, 3.8,
4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.

16.8. Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

 

104



--------------------------------------------------------------------------------

16.9. Expenses. All costs and expenses including reasonable attorneys’ fees and
disbursements incurred by Agent on its behalf or on behalf of Lenders, or by any
Lender on its own behalf (a) in all efforts made to enforce payment of any
Obligation or effect collection of any Collateral, or (b) in connection with the
entering into, modification, amendment, administration and enforcement of this
Agreement or any consents or waivers hereunder and all related agreements,
documents and instruments, or (c) in instituting, maintaining, preserving,
enforcing and foreclosing on Agent’s security interest in or Lien on any of the
Collateral, or maintaining, preserving or enforcing any of Agent’s or any
Lender’s rights hereunder and under all related agreements, documents and
instruments, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Borrower, or any of their
respective Subsidiaries, or (e) in connection with any advice given to Agent or
any Lender with respect to its rights and obligations under this Agreement and
all related agreements, documents and instruments, may be charged to Borrower’s
Account as a Revolving Advance maintained as a Domestic Rate Loan and shall be
part of the Obligations. In addition, Agent may conduct field examinations and
appraisals at the expense of Borrowers to the extent provided in Section 4.10.
Notwithstanding the foregoing, the Borrowers shall not be responsible for any
legal fee of Agent’s U.S. counsel incurred to initially establish this Agreement
which exceeds $50,000 in the aggregate. Such limitation shall not apply to
out-of-pocket expenses of U.S. counsel or legal fees or expenses of counsel
located outside of the U.S., if any.

16.10. Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11. Consequential Damages. None of the Borrowers, Agent, or Lenders, nor any
agent or attorney for any of them, shall be liable to any other party for
indirect, punitive, exemplary or consequential damages arising from any breach
of contract, tort or other wrong relating to the establishment, administration
or collection of the Obligations or as a result of any transaction contemplated
under this Agreement or any Other Document.

16.12. Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission or other form of electronic transmission shall be
deemed to be an original signature hereto.

16.14. Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

 

105



--------------------------------------------------------------------------------

16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Borrower of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

16.16. Publicity. Each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.

16.17. Certifications From Banks and Participants; US PATRIOT Act. Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.

Signature Pages Follow

 

106



--------------------------------------------------------------------------------

Signature Page to Revolving Credit and Security Agreement

 

SYPRIS SOLUTIONS, INC.,

as Borrower

By:

 

/s Jeffrey T. Gill

    Jeffrey T. Gill     President and Chief Executive Officer SYPRIS
TECHNOLOGIES, INC., SYPRIS ELECTRONICS, LLC, SYPRIS DATA SYSTEMS, INC., SYPRIS
TECHNOLOGIES MARION, LLC, SYPRIS TECHNOLOGIES KENTON, INC., SYPRIS TECHNOLOGIES
MEXICAN HOLDINGS, LLC,

as Borrowers

By:

 

/s Jeffrey T. Gill

    Jeffrey T. Gill     Chairman

 

 



--------------------------------------------------------------------------------

Signature Page to Revolving Credit and Security Agreement

 

PNC BANK, NATIONAL ASSOCIATION,

as Lender and as Agent

By:  

/s/ Gerald R. Kirpes

 

Gerald R. Kirpes

 

Senior Vice President

PNC Bank, National Association

1900 E. 9th Street, 9th Floor

Locator: B7-YB13-09-5

Cleveland, Ohio 44114

Attention:         Todd Milenius

Commitment Percentage: 100%

 

 